 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 312Paul Mueller Company and Sheet Metal Workers International Association, Local No. 208.  Cases 17ŒCAŒ17623, 17ŒCAŒ17715, 17ŒCAŒ17898, 17ŒCAŒ17988, 17ŒCAŒ18153, 17ŒCAŒ18397, 17ŒCAŒ18465, 17ŒCAŒ18493, and 17ŒCAŒ18688 September 25, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On May 21, 1997, Administrative Law Judge Marion C. Ladwig issued the attached decision.  The General Counsel and the Charging Party each filed exceptions and a supporting brief.  The Respondent filed exceptions, and the Charging Party filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three member panel. The Board has considered the judge™s decision and the record in light of the exceptions and briefs and has de-cided to affirm the judge™s rulings, findings, and conclu-sions only to the extent consistent with this Decision and Order. 1.  The Respondent excepts to the judge™s finding that it unlawfully delayed reinstatement for 89 unfair labor practice strikers who made an unconditional offer to re-turn on May 22, 1996.  On July 25, 1997, the Respondent also filed an alternative motion to reopen record to take additional evidence on this issue.  The Respondent as-serts that the General Counsel had stipulated during the hearing that the complaint made no allegation as to the timeliness of the strikers™ reinstatement.  In the event that its exception to the judge™s finding is not sustained, the Respondent requests that the hearing record be reopened so that it can explain the circumstances as to the delay in reinstating the strikers. On July 30, 1997, the General Counsel filed an agree-ment to reopen the record.  The General Counsel stated that, in light of the Respondent™s apparent good-faith belief that the issue of the timely return of strikers would not be litigated, he would accede to the record being re-opened on this issue.  Based on the General Counsel™s agreement, we will grant the Respondent™s motion, sever the timely reinstatement issue in Case 17ŒCAŒ18688, and remand this issue for further appropriate proceedings before the judge. 2. The judge recommended dismissal of the allegation that Plant Superintendent McGuire violated Section 8(a)(1) of the Act by threatening two former strikers with closer supervision because of their union activities.  We find merit in the General Counsel™s exceptions on this issue. On May 22, 1996, the Respondent accepted an offer from the Union™s president-business manager, Hulse, for about 100 strikers to return to work.  Hulse himself was among those in the returning striker group.  The Union had authorized these employees to return while it contin-ued the strike with other employees.  The Respondent reinstated Hulse and Roger Humphrey, among others, on May 31, 1996. On that same day, Plant Superintendent McGuire summoned Hulse to his office and told him that if the efficiency rating for Hulse™s department declined from its current high level, he would look around to see ﬁif the returning strikers [were not] pulling a slowdown or gold-bricking.ﬂ  Later that same day, McGuire also told Hum-phrey that his department had a high efficiency rating and that ﬁthey didn™t want [him] to come in there and disrupt the department . . . [and] to keep up the work and not pull a slowdown.ﬂ  Immediately after this meeting, Supervisor McKenna told Humphrey that they were ﬁgo-ing to keep an eye on [him] and make sure [that] I didn™t slow down and disrupt the department.ﬂ The judge found McGuire™s (and, implicitly, McKenna™s) statements to be lawful as ﬁa reasonable, understandable precaution against the disruption of pro-duction since most of the strikers were returning, but the strike was still continuing.ﬂ  We disagree. The Board has long held that employer threats of closer supervision because of union activity violate Sec-tion 8(a)(1) of the Act.  Wellstream Corp., 313 NLRB 698, 704 (1994); Jennie-O Foods, 301 NLRB 305, 310 (1991); and  Olympic Limousine Service, 278 NLRB 932, 936 (1986).  Contrary to the judge, the strikers™ exercise of their lawful right to strike did not justify singling them out for closer supervision on their return to work, whether or not a strike continues.  There must be some reasonable objective basis for fearing that the returning strikers would not perform their jobs as they had in the past or would attempt to disrupt the productivity of co-workers.  No such evidence exists in this case.1 Moreover, not only did management officials McGuire and McKenna single out two returning strikers to warn them that they would be closely supervised, but the offi-cials strongly implied that they would be held responsi-ble if departmental productivity declined, regardless of whether the former strikers engaged in unprotected con-duct that fostered or contributed to that decline.  See, e.g., Armour-Dial, Inc., 245 NLRB 959 (1979) (unlawful to single out union committeemen for discipline beyond the scope of their individual misconduct).                                                            1 Lacking any evidence, our dissenting colleague and the judge would permit an employer to presume that returning strikers are more likely than their coworkers to impair productivity.  We find no warrant in the Act for this discriminatory presumption. 332 NLRB No. 29  PAUL MUELLER CO. 313The statements by McGuire and McKenna must also 
be considered in the context of other unlawful actions 
against returning strikers in the same time period.  In 
fact, 2 weeks after McGuire™
s conversation with Hulse, 
he discriminated against Hulse by issuing a written warn-
ing because Hulse was keeping a log of his jobs.  The 
logging of jobs was a co
mmon employee practice that 
Hulse himself had followed since 1992.  We think that it 
is not purely coincidental that McGuire sought to inter-
dict the maintenance of a job log that could have pro-
vided a returning striker some defense against manage-
ment claims that he was engaged in a work slowdown.  
In addition, other returning strikers were subjected to 
discrimination by the Respondent™s failure to reinstate 
them to their former jobs or by its assignment of more 
onerous work to them.
2 Based on the foregoing, we find that the statements 
about closer surveillance would reasonably tend to re-
strain or coerce employees from engaging in or support-
ing protected union activities.  These statements were 
therefore threats in violation of Section 8(a)(1) of the 

Act. 3. The judge found that in July 1995 the Respondent 
unilaterally transferred the bargaining unit work of as-

sembling several stainless steel tanks (used for wine pro-
duction) to another plant, without bargaining with the 
Union.  In finding this action to be a violation of Section 

8(a)(5) and (1) of the Act, the judge rejected the Respon-
dent™s reliance on a management-rights provision in the 
parties™ expired collective-bargaining agreement.  He 
found that the provision did not provide the required 
clear and unmistakable waiver
 of the Union™s right to 
bargain about this subject. 
In exceptions, the Responde
nt contests the judge™s 
interpretation of the management-rights provision.
3  We 
find no need to address this issue.  It is well established 

that ﬁthe waiver of a union™s right to bargain does not 
outlive the contract that contains it, absent some evi-
dence of the parties™ intention to the contrary.ﬂ  
Ironton 
Publications
, 321 NLRB 1048 (1996).  A management-
rights clause constitutes such a waiver and, as such, is 

ordinarily limited to the duration of the collective-
bargaining agreement.  
Blue Circle Cement Co.
, 319 
NLRB 954 (1995); 
U.S. Can Co.
, 305 NLRB 1127 
(1992), enfd. 984 F.2d 864 (7th Cir. 1993); 
Control Ser-
vices, 303 NLRB 481, 483Œ485 (1991), enfd. 961 F.2d 
1568, 975 F.2d 1551 (3d Cir. 1992); and 
Holiday Inn of 
                                                          
                                                           
2 The Respondent did not except to the judge™s findings that it com-
mitted these unfair labor practices ag
ainst Hulse and the other returning strikers. 
3 The Respondent does not contest the judge™s finding that the work 
transfer involved a mandatory bargaining subject. 
Victorville
, 284 NLRB 916 (1987).  We therefore find 
that the Respondent cannot rely on the management-
rights provision here to justify its unilateral action after 
the expiration of the contract containing that provision.  
For this reason, we adopt the judge™s conclusion that the 
Respondent violated Section 
8(a)(5) and (1) of the Act.
4 ORDER The National Labor Relations Board orders that the 
Respondent, Paul Mueller Company, Springfield, Mis-
souri, its officers, agents, successors, and assigns, shall 
1. Cease and desist from  
(a) Unilaterally transferring bargaining unit work 
without giving the Union advance notice and an opportu-
nity to bargain about the transf
er decision and its effects. 
(b) Unilaterally paying new employees start wages 
rates that are higher than those offered in negotiations 

with the Union.  
(c) Unilaterally adopting the Med-Pay Plus, PBA, or 
other delivery system in its health insurance plan. 
(d) Unilaterally limiting increased retirement benefits 
to retirement plan participants on the current payroll. 
(e) Unilaterally giving a retroactive wage increase to 
reward nonstriking employees. 
(f) Threatening any unfair labor practice striker with 
permanent replacement if he does not abandon a strike. 
(g) Promising to promote any employee for abandon-
ing a strike. 
(h) Threatening closer supervision of employees be-
cause they engaged in protected union and strike activi-
ties. (i) Discriminating against any employee for being a 
union official in the plant. 
(j) Failing to return unfair labor practice strikers to 
their former jobs after their unconditional request. 
(k) Issuing onerous work assignments to returning 
strikers for engaging in a strike. 
(l) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit concerning wages and other terms and condi-
tions of employment and, if an understanding is reached, 
embody the understanding in a signed agreement: 
 All full-time and regular part-time craftsmen, fabrica-
tors, and production workers employed by Paul Muel-
 4 Member Hurtgen would find the violation because the Respon-
dent™s conduct was not shown to be 
consistent with past practice. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 314ler Company at its Springfield, Missouri facility, ex-
cluding all executives, managers, professional employ-
ees, technical employees, office employees, clerical 
employees, administrative employees, guards, and su-
pervisors as defined in the Act and employees em-
ployed in the machine shop, maintenance areas, and 
other machinist work areas. 
 (b) Restore the assembly of wine tanks to the bargain-
ing unit employees in the Springfield plant. 
(c) Raise the start wage rate for all production workers 
to $7.85 an hour, retroactive to May 1, 1995, and grant 

the production workers backpay, with interest. 
(d) On request of the Union, 
restore the health care de-
livery system in existence fo
r bargaining unit employees 
prior to implementation of the Med-Pay Plus and PBA 
delivery system and make unit employees whole for any 
losses they may have suffered as a result of the plan 

change, as provided in 
Kraft Plumbing & Heating
, 252 
NLRB 891 (1980), enfd. mem. 661 940 (9th Cir. 1981).  

Reimbursement shall be made with interest computed in 
the manner prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(e) Rescind the amendment to the retirement plan that 
limited the increased benefits to retirement plan partici-
pants on the current payroll. 
(f) On request, return Steward Gerald Clevenger and 
employees Eugene Crain, Timothy Daniels, and Luong 

Nguyen to their former positions before the strike. 
(g) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful written warn-
ings given President-Business Manager James Hulse and 
Secretary-Treasurer Gary Ho
rned, and within 3 days 
thereafter notify them in writing that this had been done 

and that the warnings will not be used against them in 
any way. 
(h) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(i) Within 14 days after service by the Region, post at 
its facility in Springfield, Missouri, copies of the attached 
notice marked ﬁAppendix.ﬂ
5  Copies of the notice, on 
forms provided by the Regional Director for Region  17, 
after being signed by the Respondent™s authorized repre-
                                                          
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 

that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since October 20, 1994. 
(j) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has take to com-
ply. 
IT IS FURTHER ORDERED that the complaint is 
dismissed insofar as it alleges violations of the Act not 

specifically found. IT IS FURTHER ORDERED that the issue in Case 
17ŒCAŒ18688 pertaining to the Respondent™s alleged 
failure to timely reinstate 89 strikers who made an un-
conditional offer to return to work on May 22, 1996, is 
remanded to the judge for reop
ening of the record and for 
further proceedings consistent with this Decision and 

Order. 
IT IS FURTHER ORDERED that the judge shall pre-
pare and serve on the parties a supplemental decision 

containing credibility resolutions, findings of fact, con-
clusions of law, and recommendations to the Board.  
Following service of the 
supplemental decision on the 
parties, the provisions of Section 102.46 of the Board™s 

Rules and Regulations shall apply. 
 MEMBER HURTGEN, dissenting in part. 
Contrary to my colleagues, I do not find merit to the 
allegation that the Respondent violated Section 8(a)(1) 
by unlawfully threatening two strikers who returned to 
work during an ongoing labor dispute with closer super-
vision.  Rather, I find that the challenged statements to 

these strikers were, as found by the judge, ﬁreasonable 
understandable precaution[s] against the returning strik-
ers disrupting production in support of the remaining 
strikers.ﬂ 
In late May 1996, striking employees James Hulse 
(also the Union™s president-business manager) and Roger 
Humphrey returned to work, some 10 months after more 
than 200 unit employees went on strike against the Re-
spondent.  At the time of their return, more than 40 em-

ployees remained out on strike.  Upon their return, Plant 
Superintendent McGuire informed Hulse that Hulse™s 
department had achieved an efficiency operating rating 
 PAUL MUELLER CO. 315of 120 percent and that, if that rating did not continue, he 
would look to see ﬁif the returning strikers [were not] 
pulling a slowdown or goldbricking.ﬂ  McGuire similarly 
informed Humphrey that Humphrey™s department™s rat-
ing was at 117 percent and that ﬁthey didn™t want me to 
come [back] in there and disrupt the department . . . to 
keep up the work and not 
pull a slowdown.ﬂ  Subse-
quently, Supervisor McKenna told Humphrey that they 
were ﬁgoing to keep an eye on me and make sure [that] I 
didn™t slow down and disrupt the department.ﬂ 
In affirming the judge, I note that Hulse and Hum-
phrey had returned to work after a prolonged strike, dur-
ing which the Respondent had continued its operations, 
and after which many employees remained out on strike.  
The Respondent was simply telling Hulse that 
if effi-ciency fell, the Respondent 
would investigate to see if 
the returning strikers were responsible.
1  Similarly, the 
Respondent warned Humphrey that it did not want him 
to engage in a slowdown or other disruptions.  I agree 
with the judge that the above-cited statements were rea-
sonable, indeed prudent, cau
tionary statements that did 
not violate the Act.  Further, unlike the cases on which 
my colleagues rely, the Respondent™s statements were 
directed toward the maintenance of its production levels 
in the midst of an ongoing strike.  In my view, such 
statements would not reasonably tend to restrain or co-
erce those employees from e
ngaging in or supporting 
lawful
 union activities. 
Nor do I agree with my colleagues that the supervi-
sor™s statements ﬁstrongly implied that [the two employ-
ees] would be held responsible if 
departmental
 produc-
tivity declined.ﬂ  (Emphasis in original.)  On the con-
trary, when informing Humphrey that they were ﬁgoing 
to keep an eye on 
me and make sure [that] 
I didn™t slow 
down and disrupt the department [emphasis added],ﬂ 
Supervisor McKenna was clear
ly addressing his individ-
ual conduct.  Cf. 
Armour-Dial, Inc.
, 245 NLRB 959, 960 
(1979).
2 Accordingly, I would dismiss this 8(a)(1) allegation. 
                                                            
 1 Contrary to my colleagues™ assertion, I have not made any pre-
sumptions regarding the conduct of employees who returned to work 
during the ongoing labor dispute.  Nor is such a presumption to be 
drawn from the Respondent™s statem
ents.  The Respondent was simply 
telling the returning employees that 
if production fell, the Respondent 
would investigate to determine 
whether
 they were responsible. 
2 Unlike my colleagues, I would not bootstrap subsequent Respon-
dent conduct in order to find unlawful these statements to Hulse and 
Humphrey.  More particularly, my 
colleagues speculate that the Re-
spondent intended to interdict log k
eeping in order to deprive employ-
ees of a defense against a claim of work slowdown.  There is nothing to 
support this speculation, and the envisaged scenario never occurred. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government
  The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT unilaterally transfer bargaining unit 
work without giving the Sheet Metal Workers Interna-
tional Association, Local No. 208 advance notice and an 
opportunity to bargain about the transfer decision and its 
effects. WE WILL NOT unilaterally pay new employees start 
wage rates that are higher than those offered in negotia-
tions with the Union. 
WE WILL NOT unilaterally adopt the Med-Pay Plus, 
PBA, or other delivery system in our health insurance 

plan. 
WE WILL NOT unilaterally limit increased retirement 
benefits to retirement plan participants on the current 
payroll. 
WE WILL NOT give a retroactive wage increase to 
reward nonstriking employees. 
WE WILL NOT  threaten any unfair labor practice 
striker with permanent replacement if he does not aban-
don a strike. 
WE WILL NOT promise to promote any employee for 
abandoning a strike. 
WE WILL NOT threaten closer supervision of em-
ployees because they engage
d in protected union and 
strike activities. 
WE WILL NOT discriminate against any employee for 
being a union official in the plant. 
WE WILL NOT fail to return unfair labor practice 
strikers to their former jobs after their unconditional re-
quest. 
WE WILL NOT issue onerous work assignments to re-
turning strikers for engaging in a strike. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL restore the assembly of wine tanks to our 
bargaining unit employees in the Springfield plant. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on wages and 
conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time craftsmen, fabrica-

tors, and production workers employed by us at our 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 316Springfield, Missouri facility, excluding all executives, 
managers, professional employees, technical employ-
ees, office employees, cleric
al employees, administra-
tive employees, guards, and supervisors as defined in 
the Act and employees employed in the machine shop, 
maintenance areas, and other machinist work areas. 
 WE WILL raise the start wage rate for all production 
workers to $7.85 an hour, retroactive to May 1, 1995, 
and grant the production workers backpay, with interest. 
WE WILL, on request of the Union, restore the health 
care delivery system in exis
tence for bargaining unit em-
ployees before we implemented the Med-Pay Plus and 
PBA delivery system. 
WE WILL  make whole any bargaining unit employ-
ees who may have suffered any loss as a result of our 
unilateral change in health plans, with interest. 
WE WILL rescind the amendment to the retirement 
plan that limited the increased benefits to retirement plan 
participants on the current payroll. 
WE WILL, on request, return Steward Gerald 
Clevenger and employees Eugene Crain, Timothy 

Daniels, and Luong Nguyen, to their former positions 
before the strike. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to the unlawful writ-
ten warnings given President-Business Manager James 
Hulse and Secretary-Treasurer Gary Horned, and WE 
WILL, within 3 days therea
fter notify them in writing 
that this had been done and that the warnings will not be 
used against them in any way. 
     PAUL MUELLER COMPANY 
       Richard C. Auslander 
and Francis A. Molenda, Esqs
., for the 
General Counsel. Stanley E. Craven, Esq., 
of Kansas City, Missouri, for the Re-
spondent. Patrick J. Riley, Esq., 
of Washington, D.C., for the Union
. DECISION STATEMENT OF THE CASE 
MARION C. LADWIG, Admini
strative Law Judge. These 
consolidated cases were tried in Springfield, Missouri, on Au-
gust 19Œ21, 1996. The charges and amended charges were filed from September 23, 1994, through August 14, 1996, and the 

sixth consolidated complaint was issued August 14, 1996. 
After an impasse in negotiatio
ns and implementation of its 
last offer on September 19, 1994, the Company unilaterally 
made additional changes in conditions of employment and 
transferred bargaining unit work to its nonunion Iowa plant 
without bargaining with the Uni
on. During the strike that fol-
lowed, the Company continued to determine unilaterally the 
employees™ wages and working conditions as if the Union no 
longer existed in the plant. 
The primary issues are whether the July 25, 1995 strike was 
an unfair labor practice strike and whether the Company, the 
Respondent, further violated Section 8(a)(1), (3), and (5) of the 
National Labor Re
lations Act. 
FINDINGS OF FACT 
I. JURISDICTION The Company, a corporation, manufactures stainless steel 
tanks at its facility in Springf
ield, Missouri, where it annually 
ships goods valued over $50,000 directly outside the State. The 
Company admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Impasse and Implementation of Last Offer 
On May 19, 1994, the Company and Union began bargaining 
for a new agreement at the Springfield, Missouri plant to suc-
ceed their 3-year collective-bargaining agreement expiring June 
11, 1994 (Tr. 19, 117; GC Exh. 2). In the negotiations that fol-
lowed, the Company sought changes in its self-insured health 
insurance program to contain the increasing costs. The only 
such changes discussed in the negotiations were the Company™s 
proposal to increase the annual deductible and to increase the 
employees™ copayment. (Tr.
 20, 64Œ65, 70, 117, 530.) 
The 1991Œ1994 agreement provided
 in article 16, ﬁHospi-
talization and Insurance Program,ﬂ that ﬁThe program will pro-
vide a range of benefits equivale
nt to the existing program and 
will continue to be funded by company contributions on behalf 
of employees.ﬂ Speaking for the Company, Personnel Director 
Michael Young said that the Company had experienced some 
$3 million in claims experience in the previous 3 years. He 
emphasized that all company employees, including officials 
and the employees in the Company™s nonunion Osceola, Iowa 

plant, had the same coverage and that whatever was decided at 
the bargaining table would be imp
lemented companywide. (Tr. 
65Œ66, 117.) 
International Organizer Michael Krasovec took the position 
that the Union represented only 44 percent of the employees 
and that he needed and was requesting the names of all the 
participants (including dependents) in the health insurance plan, 
together with the dollar amounts of their claims for each of the 
past 3 years (Tr. 21Œ22, 66Œ67, 115Œ116).  
Young stated his willingness to provide this information, but 
insisted that the Union pay for it 
(Tr. 67). He stated in his July 
27, 1994 letter to Krasovec, in part (GC Exh. 4): 
 We have no objection whatsoever to arranging for the 
information to be obtained and provided to you. However, 
the company does not wish to
 expend its time, money and 
resources compiling this information, especially since we 
have advised you in negotiati
ons that the information, 
when completed, is not going to cause us to change our 
 PAUL MUELLER CO. 317position that all Mueller em
ployees should be covered 
equally by the same health insurance plan. 
Our best estimate as to the 
actual cost of producing the 
information you have requested is in the range of $3000Œ
$4000, and we have proposed that you should agree to pay 
that amount before the Comp
any undertakes the project. 
 Krasovec took the position that 
for the Company ﬁto ask us 
to consider taking a cut in something and then also ask us to 
pay for the information to prove that they needed to cut, in my 
opinion, was ludicrous.ﬂ He refuse
d to pay for the information. 
(Tr. 68, 119Œ121, 451Œ452.) 
On September 19, 1994, after the Union rejected the Com-
pany™s proposal, Young wrote Krasovec a letter, declaring a 
bargaining impasse and announcing 
implementation of its final 
offer (Tr. 64, 466; R. Exh. 11). The General Counsel and Union 
dispute a valid impasse because of the Company™s refusal to 
provide the requested information. 
On October 31, 1994, Krasovec agreed to pay for the infor-
mation. Young then checked with the third-party administrator 
of the Company™s self-insured plan to determine the actual cost 
of providing the information. Alan Lemley, president of Benefit 
Consultants, Inc., testified that
 in Young™s initial call to him 
about providing the information, he gave Young an estimate of 

$1500. Lemley sent Young a fax, 
stating that ﬁPer our conver-sation, we would charge our regu
lar hourly time charges not to 
exceed $1500.ﬂ (Tr. 69Œ71, 120Œ122, 531; GC Exh. 5.) 
After Lemley prepared the information, Young changed his 
position and refused to provide the names of the nonunit par-
ticipants because of a privacy issue. Young agreed, however, to 
ﬁprovide access to all of our data to a union attorney or union 
certified accountant operating under a confidentiality agree-
mentﬂ for an audit to verify the claim payments. (Tr. 27Œ28, 
71Œ75, 122Œ123, 128Œ133, 454Œ450, 533Œ534; GC Exhs. 6, 7; 
R. Exhs. 6, 9.) Because of the Union™s refusal, before the declared Septem-
ber 19 impasse, to pay any part of the cost of the claims pay-
ment history, I find that the Company™s refusal to provide the 
information before that date di
d not preclude a valid impasse.  
Regarding the Company™s change of position after the Union 
agreed to pay the $1500 cost of compiling the information, I 
find that the Company™s offer to permit an audit by a union 
attorney or certified accountant would provide the necessary 
verification that the claim payments were actually made, with-
out infringing on the privacy of the nonunit participants. 
Accordingly I find that the Company did not commit the al-
leged violation of Section 8(a)(5) and (1) of the Act by refusing 
to furnish the Union with a listing of all company employees 
and their dependents and the individual costs for the Com-
pany™s providing health care for each employee and dependent 
for each of the past 3 years. 
I find that there was a valid impasse in bargaining on Sep-
tember 19, 1994. 
B. Unfair Labor Practice Strike 
1. Bargaining obligation after impasse 
It is well established that the 
fact of an impasse enables the 
employer to make unilateral chan
ges in working conditions that 
are ﬁnot substantially different or greater than any which the 
employer . . . proposed during the negotiations.ﬂ 
Atlas Tack 
Corp., 226 NLRB 222, 227 (1976), enfd. 559 F.2d 1201 (1st 
Cir. 1997). As recently held in 
Grondorf, Field, Black & Co. v. 
NLRB, 107 F.3d 882, 886 (D.C. Cir. 1997), ﬁWhen impasse 
occurs, an employer may implement only those changes rea-
sonably falling within its pre-impasse proposal.ﬂ 
It is also well established that when an impasse in bargaining 
is reached, the duty to bargain is not terminated, but only sus-
pended. The Supreme Court observed in 
Charles D. Bonanno 
Linen Service v. NLRB
, 454 U.S. 404, 412 (1982): 
 As a recurring feature in the bargaining process, impasse is 
only a temporary deadlock or hiat
us in negotiations ﬁwhich in 
almost all cases is eventually broken, through either a change 

of mind or the application of economic force.ﬂ  . . . Further-
more, an impasse may be ﬁbrought about intentionally by one 
or both parties as a device to further, rather than destroy, the 
bargaining process.ﬂ . . . Hence, ﬁt
here is little warrant for re-
garding an impasse as a rupture of the bargaining relation 
which leaves the parties free to go their own ways.ﬂ 
 The impasse doctrine is not a device to allow any party to 
continue to act unilaterally 
and to ignore the collective-
bargaining process in determin
ing the conditions of employ-
ment. Yet here, the Company was doing both.  
2. Making unilateral 
changes after impasse 
After declaring an impasse on September 19, 1994, the 
Company first made a unilateral changeŠnot proposed in ne-
gotiationsŠin the retirement plan on October 20, 1994, as 
found below. Next, the Compan
y refused the Union™s Novem-
ber 18 request (GC Exh. 6) fo
r ﬁimmediate resumption of nego-
tiations.ﬂ Young responded on November 22 (GC Exh. 7): 
 In response to your letter of November 18, 1994, there 
appears to be no reason to meet for further negotiations. You have our final offer. Unless and until we have some 
indication that the Union is ready to accept the offer 
in all 
substantial respects
, further negotiations would be a waste 
of time. [Emphasis added.] 
 The first negotiating session after the September 19, 1994 
impasse was held 5 months later on February 15, 1995. By this 
time the Regional Director on December 30, 1994, had issued 

the first refusal-to-bargain complaint (GC Exh. 1E) and Per-
sonnel Director Young had given International Organizer 
Krasovec a letter on February 2, 1995 (GC Exh. 8), stating  
 We have arranged for the following benefit improve-
ments to the Group Medical Insurance Program covering 

all Paul Mueller employees: 
[listing five improvements]. 
We assume you will have no objections to these im-
provements which we intend to implement and announce 
to employees as soon as the 
arrangements are finalized. 
Let me know if you do object to any of these im-
provements by Monday, February 6, 1995. 
 On February 3, 1995, Krasov
ec hand-delivered to Young a 
critical letter (GC Exh. 9), pr
otesting the unilateral action and 
stating: ﬁI feel if you had shown a little more generosity like 
this when we were at the table, instead of your take it or leave 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 318it, ‚screw you we™ll do whatever we want™ attitude, we may just 
have a new contract by now.ﬂ  
In the February 15 session, as indicated in the Company™s 
notes of the meeting (GC Exh. 45, p. 1), Young acknowledged 
that the ﬁNLRB has issued a complaint,ﬂ but added that ﬁnoth-
ing is illegal until a court so decides. We may not have that 
answered for 2Œ3 years.ﬂ The notes also attribute to Young the 
following statements: 
 Company felt it would be a 
good idea to meet since it™s 
been quite some time since our last meeting. 
We are not here to draw a line between usŠbut we are 
here to listen to you and try and reach an agreement. 
Please understand our last offer is 
still open for your ac-
ceptance
. [Emphasis added.] 
 The notes indicate (p. 2) that Young referred to his February 
2 letter ﬁregarding some group 
insurance benefit improvements 
we plan to makeﬂ and to Krasovec™s February 3 letter objecting 
to the changes. Young asked, ﬁCan
 we discuss it?ﬂ and ﬁare you 
willing to negotiate?ﬂ Krasovec answered, ﬁI™ll discuss the 
changes with you. I have object
ions to any unilateral changes 
until we reach an agreement or are declared at impasse.ﬂ 
The notes further indicate that they began discussing the five 
offered improvements and that Young stated ﬁwe plan to im-
plement them effective March 22 unless the Union could agree 

to bypass the 30-day provision in our implemented offer.ﬂ He 
stated that ﬁThis is a good example of the advantage in retain-
ing flexibility to change the planﬂ (discussed below). 
Thus, Young offered to negotiate, giving the Union another 
chance to accept the Company™s last offer, and discussed the 
offered benefit improvements.
 Young made no mention, how-
ever, of the Company™s decision to announce 2 days later, at 
employee meetings in the plant, a different delivery system for 
providing the group health benefits (Tr. 78Œ79, 584). Young 
admits that none of the five 
improvements related to the new delivery system (Tr. 514). 
This delivery system consiste
d of a preferred provider or-
ganization, Med-Pay Plus, for phy
sician and hospital benefits 
and Pharmacy Business Associates, the PBA managed prescrip-
tion drug plan, for prescriptions (GC Exhs. 11, 12). Completely 
ignoring the Union as the bargaini
ng representative of the unit 
employees, the Company unilaterally instituted these two plans 

without discussing them with the Union (Tr. 78Œ79, 584).  
Meanwhile, as discussed below, the Company made other 
unilateral changes without affording the Union an opportunity 
to bargain. 
3. Unilateral changes before the strike 
a. Amendment to retirement plan 
In the pre-impasse negotiations, the Company offered to in-
crease the accrued retirement be
nefits and Personnel Director Young stated that the proposal covered all participants in the 
retirement plan. On October 20, 1994 (a month after the Com-
pany implemented its proposal),
 however, the Company unilat-
erally amended the retirement plan to limit the increased bene-

fits to retirement plan participants on the current payroll. 
The expired 1991Œ1994 agreement had provided, in article 
15 (GC Exh. 2, p. 10), graduated 
monthly retirement benefits of 
$12 for years of credited service before 1981, $14 until 1984, 

and $20 after 1984.  
The Company™s August 10, 1994 ﬁmodified last and final of-
ferﬂ (GC Exh. 3 p. 1) stated ﬁwe have agreed to make the fol-
lowing modifications [to our initial final offer],ﬂ including: 
 (2) Retirement benefits increased to $21 per year for 
all [emphasis in original] years of credited service up to 35 
years maximum (Page 23).  
. . . .  
A copy of the 
proposed new contract 
[emphasis 
added] is attached. 
 The attached ﬁproposed new contractﬂ provided (GC Exh. 3 p. 
23):  The accrued pension formula shall be twenty-one dol-
lars ($21) times an employee™s
 years of credited service, 
provided that no more than 35 years of credited service 
shall be used. [Emphasis added.] 
 Neither wording of the proposal restricted the coverage to cur-
rent employees. 
When this provision was discussed in the pre-impasse nego-
tiations on August 9, 1994, as International Organizer Krasovec 
credibly testified, he asked 
Personnel Director Young: ﬁDoes it 

cover everybody in the plan?ﬂ Young answered, ﬁYes, it does.ﬂ 
(Tr. 79Œ80.) 
Krasovec specifically remembered his question because ear-
lier in a union caucus a member of the union negotiating com-mittee, Al Crossland, had asked, ﬁDoes this include me?ﬂ 
Crossland, having accrued retire
ment benefits as a company 
employee before becoming a business agent (Tr. 470), was still 
a participant in the plan. The specific point of Krasovec™s ques-
tion to Young, ﬁDoes it cover everybody in the plan?ﬂ was to 
determine whether the provision 
covered all participants. (Tr. 
80Œ83.) By his demeanor on the st
and, Krasovec impressed me 
most favorably as a truthful 
witness, with a good memory of 
what happened. 
Upon claiming in an answer on cross-examination that 
Krasovec was asking about ﬁcurrentﬂ employees, Young added 
in the same answer: ﬁMr. Crossland, when the name came up 
was not a current employee.ﬂ
 (Tr. 506.) Thus, although Young 
claimed that Krasovec was aski
ng only about current employ-
ees, his testimony reveals hi
s knowledge that Krasovec was 
asking the question specifically 
in reference to Crossland™s 

retirement benefits. By his de
meanor on the stand, Young ap-
peared to be less than candid. 
The Company™s notes of the August 9, 1994 bargaining ses-
sion (Tr. 521) do not indicate that Krasovec asked only about 
ﬁcurrentﬂ employees being covered, rather than all current (not 
retired) participants in the plan. The notes (which are 
not con-tended to be verbatim) instead indicate that Krasovec asked: 
ﬁUnder the retirement program, that $21 proposal covered all 
[company] 
employees currently entitled to that plan
 [emphasis 
added].ﬂ 
Having credited Krasovec™s test
imony that he asked if the 
Company™s offer covered ﬁeverybody in the planﬂ and Young 
answered, ﬁYes, it does,ﬂ I find that it was clear to both Young 
and Krasovec at the time that Young was confirming that all 
 PAUL MUELLER CO. 319plan participants were covered,
 whether or not on the current 
payroll. 
Evidently being unwilling to adhere to the wording of the 
Company™s own ﬁproposed new contract,ﬂ the Company on 
October 20, 1994, uni
laterallyŠwithout not
ice to the UnionŠadopted amendment no. 1, which specifically limited the cover-
age of the increased retirement benefits to current and future 
employees. The amendment provided
 (GC Exh. 46, p. 2) that 
 (a) If a Participant was an 
Active Participant on Sep-
tember 19, 1994 
[emphasis added], or first became an Ac-
tive Participant after that da
te, his monthly Accrued Bene-
fit as of any date will be an amount equal to $21.00 multi-
plied by his Accrued Service (not to exceed 35 years) on 
such date. 
(b) If a Participant was not an Active Participant on 
September 19, 1994 [he would be
 entitled to the previous 
graduated $12, $14, and $20 accrued benefits]. 
 On February 16, 1995, Krasovec 
requested an update on the 
operation of the retirement plan (GC Exh. 13). Upon receiving 

a copy of amendment no. 1, he complained to Young (Tr. 82Œ
83):  I pointed out the Board of Trustees had adopted something 
different than what was in their last and final offer to the Un-
ion, that [the amendment] still contained the graduated pen-
sion benefits, and that™s not what we were told at the bargain-
ing table, and that™s not what I 
presented to those people in the 
meeting when it was asked at a union meeting. 
 Although the October 20, 1994 minutes of the board of trus-
tees (GC Exh. 46) show that 
Young was present at the meeting 
in which amendment no. 1 was adopted, it is undenied (as 

Krasovec credibly testified) that Young first ﬁtold me he didn™t 
have any ideaﬂ what the amendment was. After Krasovec then 
pointed out that the graduated benefits were still in the plan the 
trustees adopted, Young™s response was: ﬁWe did it.ﬂ (Tr. 82Œ
83.) I find that the Company™s unilateral amendment to the re-
tirement plan on October 20, 1994 was ﬁsubstantially differentﬂ 
from the Company™s pre-impasse proposal. 
I therefore find that the Company™s adoption of the unilateral 
change in the retirement plan after the impasse violated Section 
8(a)(5) and (1) of the Act. 
b. Change in health care plan providers 
The Company 
admits 
in its answer (GC Exh. 1HHH) the al-
legation in the complaint  (GC Exh. 1FFF ¶ 9d) that about Feb-

ruary 17, 1995, it failed to continue in effect the preexisting 
conditions of employment ﬁby announcing and instituting new 
. . . conditions of employment . . . including changes in the 
health insurance plan, instituting a preferred provider organiza-
tion called Med-Pay Plus, and 
changing to a new prescription 
drug cover plan called Pharm
acy Business Associates.ﬂ 
Although this unilateral action is not defended in its brief, the Company evidently would contend that it lawfully reserved 
the right to make such changes by including the following pro-
vision in its pre-impasse proposal
, in article 16, ﬁGroup Medi-
cal and Life Insurance Programﬂ (GC Exh. 3 p. 23), imple-
mented on September 19, 1994 (R. Exh. 11): 
 Major benefit changes will 
be discussed with the Un-
ion at least thirty (30) calendar days prior to becoming ef-
fective. 
 Under this provision the Company on December 19, 1994, 
had raised, effective January 1,
 1995, the health-insurance de-
ductible from $100 to $200 and the copayment from 10 percent 
of the first $1000, to 20 percent of the first $2500. This in-
creased the employees™ annual 
out-of-pocket limit from $200 to 
$700. (Tr. 467; R. Exh. 12.)  
As discussed above, the Company™s notes of the February 
15, 1995 negotiating session indicate that Young was relying 
on this ﬁMajor benefit changesﬂ
 provision in the implemented 
pre-impasse proposal when di
scussing the five benefit im-
provements he announced in his February 2, 1995 letter to 
Krasovec. He stated that the Company planned to implement 
the improvements plan on Marc
h 22 ﬁunless the Union could 
agree to bypass the 30-day provision in our implemented offerﬂ 
and that ﬁThis is a good example of the advantage in retaining 
flexibility to change the 
planﬂ (GC Exh. 45, p. 2). 
Although both the January 1, 1995 benefit changes increas-
ing the deductible and copayment and the five benefit im-
provements would be included in 
the description, ﬁMajor bene-
fit changes,ﬂ I find that instituting an ﬁentirely new delivery 
system,ﬂ as held in 
Loral Defense Systems-Akron
, 320 NLRB 
755, 756 (1996), was not ﬁreasonably comprehendedﬂ in the 

implemented proposal, reserving the Company™s discretion to 
make changes in benefits. 
As found, the only health plan changes discussed in the pre-
impasse negotiations were the Company™s proposal to increase 
the annual deductible and to 
increase the employees™ copay-
ment. There was no indication that the Company intended by its 
proposal to reserve the discre
tion not only to make benefit 
changes in its self-insured group h
ealth plan, but also to change 
plan providers. 
Moreover, even if Company had retained the discretion to 
change plan providers after discussion with the Union at least 
30 days before, it failed even to discuss the new delivery sys-
tem with the Union before implementing the change (Tr. 78Œ
79, 584). 
As found, Young on February 15
, 1995, made no mention of 
the Company™s decision to announce the Med-Pay Plus pre-
ferred provider plan (with a Med-Pay Plus Network Physician 
List of 460 physicians, GC Exh. 11) and the PBA managed 
prescription drug plan (GC Exh. 12) in employee meetings 2 
days later on February 17 (GC Exh. 10). 
The only possible reference in the Company™s notes of the 
February 15 session (GC Exh. 45, 
p. 2) to the February 17 em-
ployee meetings would be the following question by Krasovec 
and answer by Young (appearing in the notes after their discus-
sion of the five benefit improvements offered by the Company 
in Young™s February 2 letter to Krasovec):  
 I understand there is somebody coming from Principal 
to discuss these insurance changes. I want to be present. 

As their official union representative, I™m asking for you 
to consider letting me set in. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 320I™ll consider it. I™ll let you know tomorrow. 
 Young admitted that he later refused, telling Krasovec ﬁwe 
didn™t feel he needed to be
 a partﬂ of it (Tr. 32Œ33). 
Young claimed on direct examina
tion that the Med-Pay Plus 
and PBA plans ﬁwere discussed in
 negotiations with the Unionﬂ in the February 15 bargaining 
session (Tr. 473Œ474).  On cross-
examination, when shown a copy of the Company™s notes of 
the February 15 session, Young admitted, ﬁI don™t see any-
where [that] we specifically said Med-Pay Plus or PBA.ﬂ His 
only explanation for there being 
no mention in the notes of any 
such discussion was: ﬁWell, as I 
said, these, all of our minutes 
are just a summary.ﬂ (Tr. 501.) 
When Krasovec was recalled as a rebuttal witness and asked 
if Med-Pay Plus was discussed 
at the February 15, 1997 negoti-
ating session, he positively and credibly testified, ﬁNo, sir, ab-
solutely notﬂ (Tr. 584). I discre
dit, as a fabrication, Young™s 
claim to the contrary. 
I find that instituting the Med-Pay Plus and PBA delivery 
system in the health insuran
ce plan, as announced to the em-
ployees on February 17, 1995, was not ﬁreasonably compre-
hendedﬂ within the Company™s 
implemented pre-impasse pro-
posal. I therefore find that by unilaterally instituting the ﬁentirely 
new delivery systemﬂ in the insurance plan after the impasse, 
the Company engaged in an unlawful refusal to bargain in vio-
lation of Section 8(a)(5) and (1). 
c. Increase in new employee wages 
About May 1, 1995 (after the 
September 19, 1994 impasse in 
bargaining and nearly 3 months 
before the July 25, 1995 
strike)Šwithout notice to or 
bargaining with the UnionŠthe 
Company raised the start wage ra
tes of some recent and newly hired production workers above the start rates in the Com-
pany™s implemented pre-impasse proposal to the Union. 
The start rates in the Company™s pre-impasse proposal (GC 
Exh. 3, p. 5) were $6.50 an hour for production worker (with 

periodic raises to $6.80 in 12 m
onths, $7.30 in 24 months, and 
a top rate of $7.85 in 36 months), $8.20 for fabricator (raised to $8.70, $9.50, and $10.85 top rate
), and $11.70 for craftsman 
(raised to $12.20, $12.70, and $14.10 top rate). The night-shift 

differential was 50 cents (Tr. 39). 
On May 4, 1995, when Krasovec was meeting with employ-
ees scheduled to give pretrial affi
davits (as he credibly testified) 
(Tr. 84): 
 [T]hey were livid because they had found out through the 
company grapevine that employees, new hired employees, 

virtually new employees had received as much as $1.30 an 
hour increase across the board. 
Q. Was that putting these new people higher than the 
existing bargaining unit employees? 
A. In some cases, [the] new hires that had been there a 
very short amount of time were
 receiving the same wages 
as people that™d been there three or four years or longer. 
 Krasovec immediately called Y
oung to protest the unilateral 
action and asked for a meeting to talk about it. Later in a meet-

ing Young told Krasovec in effect that the Company ﬁfelt like 
they had to do it to keep or attract employees.ﬂ Krasovec ob-
jected that the Company ﬁought to give an equal raise to every-

body or bargain for the amounts 
of the raises.ﬂ (Tr. 84Œ86.) 
Young testified that he did not 
recall exactly what he told 
Krasovec, but ﬁI told him we ma
y have given wage increasesﬂ 
(Tr. 37). 
In response to a subpoena, Young produced a list of 78 em-
ployees hired after the impa
sse, from September 19, 1994, through May 8, 1996, showing the dates of hire and wages (Tr. 
37Œ38; GC Exh. 14). Without explanation, the Company omit-
ted the start wage rates of all except three employees hired 
before the July 25, 1995 strike, although including the start 
rates of 37 of the employees hired after the strike. 
The three employees were production workers Michael Cox 
(hired 7/11/95), Shadrack Cummings (hired 7/6/95), and Frank 
Whitaker (hired 5/19/95). Their rates were $1.35 an hour higher 
than the start rates in the Company™s implemented pre-impasse 
proposal. Cummings and Whitaker were paid the 36-month top 
rate of $7.85 instead of the $6.50 start rate in the pre-impasse 
proposal, and Cox was paid the t
op $8.35 night rate. (GC Exh. 
3, p. 5, 14.) 
The list also shows that on May 1, 1995 (4 days before 
Krasovec learned that the Company was unilaterally granting 
wage increases to new employees), the Company gave the same 
$1.35 an hour increase to five other employees already on the 
payroll. They were production workers Perrie Campbell (hired 
3/15/95), Leah Cooper (hired 10/17/94), Stacy Dickison 
(10/17/94), David Gibson (hired 2/23/95), and Richard Steimel 
(hired 2/7/95). The Company also on July 24, 1995 (a day be-
fore the strike) unilaterally raised production worker David 
Findley (hired 5/11/95) to the to
p $8.35 night rate. (GC Exh. 3, 
p. 5, 14.) 
Thus the evidence shows thatŠwithout bargaining with the 
UnionŠthe Company between May 1 and July 25, 1995 paid 
nine new and recently hired production workers the top rate, 
which was $1.35 higher than the start rate, even though em-
ployees hired before the impasse 
were being required to work 
36 months to receive the top rate. 
The Company concealed the start rate of 11 other production 
workers, 10 fabricators, and 4 craftsmen, who were hired after 
the September 19, 1994 impasse and before the July 25, 1995 

strike, by omitting their start rates from the list of new employ-
ees (GC Exh. 3, p. 5, 14). The 
evidence does not reveal if any 
of these 25 other new employees 
were paid starting rates higher 
than those in the Company™s pre-impasse proposal. 
When called as a defense witn
ess, Young testified on direct 
examination (Tr. 477): 
 Q. [By Mr. Craven] Now, at any time since the nego-
tiations began for this contract, has any employee ever re-
ceived more than the contractual 
maximum [emphasis 
added] rate proposed to the union in negotiations? 
A. Absolutely not.  
 This testimony, of course, is misleading. The Company™s 
prepared documents (GC Exhs. 3 p. 5, 14) show that the Com-
pany was paying certain employees more than the proposed 
start rateŠnot more than the proposed ﬁmaximumﬂ (36-month 
top) rate to which the company 
counsel referred in his question. 
 PAUL MUELLER CO. 321Relying on Young™s misleading testimony and ignoring the 
company-prepared documents in evidence, the Company con-
tends in its brief (at 9): 
 In no instance . . . was any employee moved to a rate higher 
than the amount offered to the Union in negotiations (Tr. 
477). 
 This contention in the brief is obviously incorrect. The docu-
mentary evidence shows that certain employees were ﬁmoved 
to a higher [
start] rate than the amount offered to the Union in 
negotiations.ﬂ I reject th
e contention as erroneous. 
 The Union contends in its brief (at 10) that ﬁthe wage in-
crease had a discriminatory effe
ctﬂ because ﬁsenior bargaining 
unit employees did not receive 
the wage increase and were 
much more likely to be actively 
involved in or at least sympa-
thetic to the Union than brand new employees.ﬂ 
There is obviously merit in the Union™s contention. 
Finding that the start wage rate in its implemented pre-
impasse proposal was too low to 
attract and keep new employ-
ees, the Company proceeded to ignore the employees™ collec-
tive-bargaining representative. Instead of negotiating to remedy 
the low-wage problem, the Company granted a wage increase 
to some employees hired after 
the impasse, beyond what it was 
willing to offer in negotiations with the Union. 
Not only was the Company refusing to bargain in good faith 
regarding wages, it was accomplishing two apparent discrimi-

natory goals. First, as the Uni
on suggests, it was showing favor-
itism toward new employees, who had not been supporting the 
Union over the years.  
Second, as the General Counsel 
contends in his brief (at 28), 
the Company acted unilaterally in making the changes after 
impasse, ﬁas though the Union did not exist.ﬂ This was clearly 
intended to undercut support for the Union, making a possible 
strike (R. Exhs. 13Œ16) le
ss likely to succeed. 
I find that paying the 36-month 
top rate to new and recently 
hired employees after the Se
ptember 19, 1994 impasse and before the July 25, 1995 strike wa
s a unilateral change in work-
ing conditions, a wage increase that was substantially greater 
than any that the Company proposed during the negotiations.  
I therefore find that the unilateral change in the production-
worker start wage rate violated Section 8(a)(5) and (1). 
d. Transfer of work to nonunion plant 
Finally in July 1995, after re
peatedly making unilateral 
changes in employee working c
onditions without notice to or 
bargaining with the Union, the Company took actions evidently 
designed to, and successfully di
d, provoke a strikeŠbeing the 
ﬁlast straw,ﬂ as the Union contends in its brief (at 15). 
In July it began transferring to its nonunion Iowa plant for 
assembly some wine tanks, which for years had been manufac-
tured by union employees in th
e Springfield plant (Tr. 330Œ331, 
335Œ338, 575Œ578). As Krasovec credibly testified (Tr. 87): 
 I received word they were sending equipment, the welding 
machines, some specific machinery that was amenable only to 
wine tank manufacturing, component parts, and material for 
wine tanks, and I believe even some just newly started wine 
tanks, [packing and shipping employees] were told to pack 
them up and send them to Iowa. 
. . . .  
A. [In a meeting shortly after that] I asked [Young] 
what was the deal about the wine tanks going to Iowa. 
Q. What did Mr. Young say? 
A. He didn™t know anything about it. 
 On Monday, July 24, 1995 (the day before the strike began), 
Krasovec wrote Young in part (GC Exh. 24): 
 This is to follow up on my voice mail message to you 
on Friday, July 21, 1995. In our negotiating session 
Thursday, July 20, 1995, concerning the employee pension 
plan, I inquired of you concerning the rumor of equipment 
being shipped and orders being rerouted to Osceola, Iowa 
for manufacture. At that time you disavowed any knowl-

edge, but said you would get back with me the following 
day if it was true, that I was filing a formal complaint and 
protesting those actions. I subs
equently left a message for 
you to please call or leave a voice mail message verifying 
if this was true or not. I also attempted to ﬁflagﬂ you down 
as you were leaving for lunch on Friday, to no avail. Since 
that time, I have been informed by people in the plant that 
it is in fact true. The Paul Mueller Company is rerouting 
some 9 wine tanks, historical
ly manufactured at this facil-
ity, resistant welding machines, spot welders, rolls and 
other equipment which have been used at this facility for 
years to Osceola for manufacture of these tanks. I also un-

derstand that at leas
t two supervisors, along with some in-
structors have been reassigned from our facility to Osceola 
to train the personnel there. 
At this time, I demand imme
diate negotiations over the 
transfer of this work and equipment, as this will drastically 
alter the work in our facility. 
Since I did not hear from you by the end of business 
Friday, as I stipulated Thursd
ay, I have no reason to re-
strain from filing further Unfair Labor Practice charges. 
 The only time in the past when wine tanks were transferred 
to Iowa for assembly was in 1988, when the Company had a 
previous strike at the Springfie
ld plant and sent a single order 
there, at a financial loss to the Company (Tr. 151, 417, 489Œ
490, 560, 564, 574Œ575; R. Exh. 20). 
The Company offers no defense for failing to notify the Un-
ion before transferring the regular bargaining unit work to the 
nonunion plant. Neither does it make any contention that there 
was any urgency that prevented it from negotiating with the 
Union before depriving the 
employees of this work. 
The Company does contend in its brief (at 7Œ8): 
 Prior to the strike, the Springfield plant was operating at full 

capacity yet could not fulfill required production needs. At the 
same time, the Company™s Osceola, Iowa facility needed 
work as it had 
45 employees on layoff
. [Emphasis added.] 
 This contention is not persuasive. In the first place, the re-cord does not support the Company™s representation that there 
were ﬁ45 employees on layoffﬂ at the Iowa plant. In fact, the 
Company™s own witness, Operations Manager Duane Shaw, 
admitted at the trial: ﬁIn the middle of 1995 we did not have a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322formal layoff. I believe at that
 point we began posting notices 
for voluntary layoffﬂ (Tr. 543Œ544 and 548). 
This contention in the brief that there were 45 laid-off em-
ployees at the Iowa plant before the July 25, 1995 strike at the 
Springfield plant is obviously contrary to Shaw™s admission. I 
reject this contention also as erroneous. 
The Company introduced two documents in evidence (R. 
Exh. 21; Tr. 544Œ545 and 549Œ550) purporting to show the 
extent of excessive capacity at the Iowa plant resulting from a 
drop in the market for the plant™s principal product, milk cool-
ers (which have been manufactured at both the Springfield and 
Iowa plants, depending on the workload) (Tr.  331Œ334, 547Œ
549, 557, 560).  
The two documents are graphs entitled ﬁIowa Loadﬂ as of 
July 12 and August 14, 1995. They purport to show the ﬁcapac-
ityﬂ of the Iowa plant and indicate a work force of 77 employ-
ees in July 1995. 
Both graphs, however, show on their face that the projected 
capacity is based on an inexplicable 
expansion 
of the work 
force from 77 in July 1995 to 91 in August 1995 and thereaf-

terŠdespite the drop in the milk-cooler market. (ﬁCapacityﬂ is 
defined on the graphs as follows: ﬁCapacity based on 95 people 
for Apr-May, 81 [in] June, 77 [in] July, and 91 [in] Aug on out, 
100% efficiency, 90% load factor
.ﬂ) Such a distortion of the 
size of the work force during and after August 1995 would 

obviously inflate the purported unused capacity. 
After explaining these documents, Shaw claimed: ﬁWe had 
quite a number of people in December [1995] and January 
[1996] on voluntary layoff. I do not know, do not recall the 
exact number, but I believe it was approximately 40 percent of 
the work force, and that™s a rough estimation.ﬂ (Tr. 544Œ545, 
549Œ551.) Although the two graphs and another document relating to 
the Iowa plant (R. Exh. 21) were forecasts, the Company pre-
pared a further exhibit (Tr. 563; R. Exh. 23) that shows the 
actual annual work hours at the Iowa and Springfield plants. 

This exhibit appears to beli
e Shaw™s rough estimate of a 40-percent voluntary layoff in December 1995 and January 1996 at 

the Iowa plant. 
The exhibit (R. Exh. 23) shows that in 1995, the monthly av-
erage work hours at the Iowa plant (112,915.6 annual hours 
divided by 12) was 9410 hours which, with one exception 
(10,518 hours in 1994), was higher than the average monthly 
work hours in any of the previous years at that plant. The next 
two highest previous monthly averages were 8885 hours in 
1990 and 8392 hours in 1993. If the hours of work on the wine 
tanks in 1995 are excluded (112,915.6 minus 3189), the re-
maining monthly average in 1995 (9144 hours) would be 11.2 
percent higher than the 1990 monthly average and 17.7 percent 
higher than the 1993 monthly average. 
In 1996, instead of the hours going down with a 40-percent 
voluntary layoff, the average 
monthly hours for the first 7 
months of the year (before the trial) grew from 9410 hours in 

1995 to 10,733 hours (an 
increase
 of 14 percent). If the wine 
tank hours are excluded in the 1995 and 1996 figures, the 
monthly average in 1996 would have been an 
increase
 of 8 percent over the 1995 average. 
Thus, contrary to the purported great loss of work at the 
Iowa plant, employment there in
 1995 and the first 7 months in 
1996 was next to the highest of any year since the plant opened 
in 1987 (Tr. 332Œ333, 560). 
In the second place, there is no persuasive evidence that ﬁthe 
Springfield plant was operating at full capacity yet could not 
fulfill required production needs.ﬂ The Company cites no evi-
dence in its brief to support this contention. 
It is obvious that ShawŠthe only witness called by the 
Company to support this contentionŠmisconstrued the graph 
on which the Company evidently relies. The graph (without 
supporting documentation) is entitled ﬁTank Shop Loadﬂ (R. 
Exh. 22). It purports to repr
esent the total sales (somehow 
measured in hours) for the weeks of July 21, 1995, through 

January 12, 1996, and to forecast additional sales from October 
6 to January 12, 1996.  
The graph indicates that ﬁTotal Soldﬂ during the week of July 21 and the first 6 weeks of the strike (July 28 through Sep-
tember 1, 1995) exceeded the 
tank shop capacity. To the con-
trary, Shaw claimed that the graph shows ﬁwork scheduledﬂŠ
not total sales. He testified that
 work scheduled for the week of 
July 21 was about 8100 hours, that the capacity of the tank shop 

is about 4800 hours a week, ﬁso we had more work than we had 
people to do the work as of July 21stﬂ (Tr. 551). 
I find that both the preparation of the graph and Shaw™s in-
terpretation of it were designed to deceive.  
Even if sales could be figured in hours, there is nothing on 
the graph to indicate that t
hose hours were scheduled to be 
performed that week. The graph states instead, ﬁTotal Sold.ﬂ 

Moreover, the ﬁcapacityﬂ line on the graph does not represent 
the capacity of the tank shop in the ordinary sense of the word. 
It purports to be based on ﬁ148 people, 93% capacity, 80% load 
factor.ﬂ  
Defined this way, the capacity of the tank shop is shown to 
be the same for the first 6 weeks of the strike (as if none of the 
tank shop employees joined the strike, leaving a vacancy). The 
graph shows that the tank-shop capacity dropped about 1000 
hours on Labor Day week, about 2000 hours on Thanksgiving 
week, and about 3000 hours on Christmas week. 
When construing the graph, Sh
aw first testified that the ca-
pacity line ﬁshows this is the 
number of people we have, the available capacit
yﬂ (Tr. 552). When asked ﬁHow can you put 
out more work than you have ca
pacity for?ﬂ he claimed ﬁthat™s 
the challenge . . .  we, of course worked some overtime which 

would give us some additional capacityﬂ (Tr. 553). Thus he was 
then using the word ﬁcapacityﬂ in the sense of available em-
ployees. 
Later on the stand, Shaw changed his testimony and used the 
word in a different sense. When admitting that employees in 
ﬁperhaps five different departments had the abilityﬂ to do the 
tank-shop work and ﬁWe have ma
ny highly skilled employees 
. . . in other areas of the company [that] could be transferred 
and regularly are transferred to 
help with overload situations,ﬂ 
Shaw used ﬁcapacityﬂ in the sense of available space or equip-
ment. He claimed, ﬁWe
 didn™t have any available capacity. We 
. . . had more work than we could build in the tank shop in gen-

eral.ﬂ (581Œ583.) He did not dispute that the Company had 
lowered the amount of available equipment in the tank shop by 
 PAUL MUELLER CO. 323sending wine-tank manufacturing equipment to the nonunion 
plant. When testifying, Shaw appeared willing to fabricate any-
thing that might help the Company™s cause. 
I reject, as not supported by credible evidence or documenta-
tion, the Company™s defense that before the strike, the Spring-
field plant ﬁwas operating at full capacity yet could not fulfill 
required production needs.ﬂ I reje
ct, as a falsification, the 
Company™s further defense that its nonunion plant in Iowa ﬁhad 
45 employees on layoffﬂ before the July 25, 1995 strike. 
I also find that even if these defenses were accepted, they 
would not constitute justification for changing the working 
conditions at the Springfield plantŠtransferring regular bar-
gaining unit work after the impasse in bargainingŠwithout 
notice to or bargaining with the Union. The change in working 
conditions was a mandatory subjec
t of bargaining and, as dis-
cussed, the Company has not contended that there was any 

urgency that prevented it from 
negotiating with the Union be-fore removing this bargaining unit work. 
I further reject the Company™s contention that the ﬁManage-
ment Prerogativesﬂ clause in the expired contract provides a 
defense for its transfer of the wine tanks. As held in 
Bozeman Deaconess Hospital
, 322 NLRB 1107 (1997), it is well estab-
lished that ﬁthe waiver of a statutory right will not be inferred 
from general contractual provisions
; rather, such waivers must 
be clear and unmistakableﬂ and that ﬁgenerally worded man-
agement-rights clausesﬂ will not be construed as waivers of 
statutory bargaining rights.ﬂ 
The clause provides (GC Exh. 2, 
art. 2, p. 1) that ﬁThe Com-
pany shall retain all of the ri
ghts and functions of Management 
. . . including . . . the right to manage the Company™s operations 
and . . . determine the work to be subcontracted, or done by 
employees . . . to open, operate
 or maintain other production 
facilities . . . to determine the operations or services to be per-

formed by employees at the Company™s Springfield, Missouri 
facilities.ﬂ It did not include the right to transfer bargaining unit 
work to another plant. 
I therefore find that by unilaterally transferring the wine 
tanks to its nonunion Iowa plant after the impasse in bargaining 
and before the July 25, 1995 strike, the Company engaged in an 
unlawful refusal to bargain in violation of Section 8(a)(5) and 
(1). 4. Cause of strike 
On the weekend after Young on July 20, 1995, disclaimed 
any knowledge of the transfer of wine tanks to the nonunion 
Iowa plant and on Friday, July 21, reneged on his promise to 
ﬁget back withﬂ Krasovec ﬁif it was true,ﬂ over 200 union 
members met and discussed the situation (Tr. 91). 
Concerning the transfer of wine tanks, employees asked at 
the meeting ﬁa lot of questionsﬂ about the Company™s ﬁshipping 
their work outside of the plant in Springfield, Missouri where it 
historically had been doneﬂ and 
expressed fear ﬁthey were go-
ing to ship everything out.ﬂ They complained about the Med-
Pay Plus health care plan th
e Company had adopted, stating 
that they ﬁwere having a horrendous time getting their benefits 
paidﬂ and were upset that they ﬁcouldn™t go to their own doc-
tors, couldn™t go to their own hospitals.ﬂ Among other com-
plaints, employees ﬁwere very upset about the [wage] increases 
to the new hires.ﬂ (Tr. 91Œ92, 95.) 
Krasovec told the members that ﬁwe had done everything . . . 
we could do through using the National Labor Relations Board 
to cease these unfair labor practicesﬂ and the ﬁonly recourse I 
saw at that time was that we may have to strikeﬂ (Tr. 92). 
President-Business Manager James Hulse stated that the Com-
pany ﬁwas committing unfair labor practices and we didn™t 
have any alternative but maybe to pursue a strike.ﬂ The union 
membership authorized the calling of a strike. (Tr. 218, 280.) 
On Monday, July 24, 1995, Krasovec gave Young a letter 
complaining of the alleged unfai
r labor practices and advised 
that ﬁif these situations are not rectified by 12:01 a.m., July 25, 

1995, you will leave us no other choice but to begin an Unfair 
Labor Practice Strike shortly thereafterﬂ (GC Exh. 25). The 
Union then went on strike. The strike signs read ﬁUnfair Labor 
Practice.ﬂ (Tr. 218.) 
The evidence is clear that the unfair labor practices about 
which the employees complained at the strike-authorization 
meeting were a major cause of th
e strike that began July 25, 
1995 (Tr. 92). 
I therefore find that the strike was an unfair labor practice 
strike. 
C. Conduct During the Strike 1. Contract offer 
During the strike, which was continuing at the time of trial in 
August 1996 (Tr. 151, 259), the Company did nothing to rem-

edy the immediate precipitating cause of the unfair labor prac-
tice strike: namely, its unilateral transfer of bargaining unit 
work to its nonunion Iowa plant.  
On October 11, 1995, the Company made a written offer for 
a 5-year agreement. The offer would freeze for that 5-year pe-
riod the production-worker start wage rates 
below 
the $7.85 36-month top rate in the implemented pre-impasse proposal, being 
paid some new employees hire
d after the September 19, 1994 
impasse and before the July 25, 
1995 strike (GC Exh. 3, pp. 5, 14). The offer (GC Exh. 18, p. 3), setting out the ﬁclassifications 
and rates of pay [that] shall be in
 effect during the term of this 
Agreement,ﬂ provided that the start wage rate for production 
worker would be $6.80 in the 1st year, $7 in the 2d year, $7.20 
in the 3d year, $7.35 in the 4th year, and $7.50 in the 5th year. 
These start rates were all below the $7.85 rate already being 
paid.  As found, the Company had granted that top wage as the 
start rate to some production wo
rkers hired after the impasse 
because the $6.50 start rate in the implemented pre-impasse 
proposal was too low to attract and keep new employees. The 
Company never offered $7.85 as the start wage rate to the Un-
ion. The contract offer further set out the periodic raises to be 
given employees in each of the three classifications for each of 
the 5 years. For the first year, the craftsman start rate was 
$12.05 an hour (raised to $12.60 in 6 months, $13.10 in 12 
months, $13.80 in 18 months, and $14.50 in 24 months). The 
fabricator start rate was $8.45 
(raised to $8.95, $9.50, $10.50, 
and $11.15 top rate). The production worker start rate, as indi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324cated, was $6.80 (raised to $7.10, $7.65, $7.75, and $8.10 top 
rate). 
As part of the Company™s October 11, 1995 offer to settle 
the strike (GC Exh. 18, p. 2), the Company also offered to give 
the employees the option to return to the previous health care 
delivery system, permitting them again to go to their own doc-
tors and their own hospitals, or to remain with ﬁthe company 
designated managed care organi
zation (currently Med-Pay 
Plus),ﬂ with a lower deductible and copayment. This offer 
would require the Union to agree that Med-Pay Plus was the 
Company™s ﬁcurrentlyﬂ designated 
health care delivery system, 
implying that the Company was reserving the discretion to 
change the delivery system at will. 
A third part of the Company™s October 11, 1995 settlement 
offer (GC Exh. 18, p. 3) would raise the accrued pension for-
mula from $21 to $25 a yearŠwithout restoring the coverage to 
all participants in the plan. 
The Union rejected this settlement offer. 
2. Retroactive wage increases and other changes 
On February 20, 1996 (as discussed below) the Company, 
through a welding technician acting as its agent (as discussed 
below), revealed to a striking employee that the Company had 

decided not ﬁto negotiate anymore until these unfair labor prac-
tice[s are] settled . . . that could be two or five years on appeals 
. . .  and that they were going to pay 40 or 50 cents backpay an 
hour from September 19, 1995, up until the present day.ﬂ  
A month later, the Company proceeded to carry out such a 
plan. On March 19, 1996, the Company notified the Union by let-
ter (GC Exh. 16) that effective April 1, 1996, it ﬁ
intends to 
implementﬂ the wage increases in its October 11, 1995 offer, as 
well as the pension benefit improvements and additional health 
insurance options.  
The letter further stated (as the Company had previously 
planned and revealed to the stri
ker through its employee agent): 
ﬁAdditionally, a retroactive wage adjustment will be paid to 

employees who worked from September 19, 1995 [the 1-year 
anniversary of the September 19, 1994 implementation its pre-
impasse proposal] to April 1, 1996 (including those who 
worked during that period but who subsequently joined the 
strike).ﬂ Thus, the Company was announcing its unilateral decision to 
make the changes in conditions of
 employment as a fait accom-
pli, an accomplished fact. On March 27, 1996, it met with the 

Union about 20 minutes and made it clear that its decision was 
irreversible. It ﬁexplained what 
they were going to do,ﬂ asking 
only if the Union ﬁwas going to reconsiderﬂ the October 11 

offer or ﬁhad any questions.ﬂ (Tr. 93, 284.). 
On March 28, 1996, the Company sent a letter to the em-
ployees (GC Exh. 18), reporting that ﬁYesterday we met with 
the Union to discuss 
management™s intention to implement
 [emphasis added] the first year 
wage increases, pension benefit 
improvement and the health insurance optionﬂ in its October 
11, 1995 offer and that the ﬁUnion did not raise any objec-
tions.ﬂ The announced wage increases, 
which were implemented ef-fective March 25, 1996 (as revealed by a company-prepared 
exhibit, GC Exh. 14), did nothing to remedy the Company™s 

unilateral conduct in paying a hi
gher start wage rate (never 
offered to the Union) to production workers hired after the 

September 19, 1994 impasse and 
before the July 25, 1995 
strike. 
The exhibit (GC Exh. 14) furthe
r reveals that in implement-
ing these March 25, 1996 wage increases, the Company contin-
ued to favor new employees hired after the impasse and before 
the strike, as shown by 
the following examples. 
Production worker Frank Whitaker was paid the old (pre-
impasse proposal) 36-month top rate of $7.85 when he was hired May 19, 1995 (2 months before the July 25, 1995 strike). 

On March 25, 1996, when purporting to implement its October 
11, 1995 offer, the Company paid him the new 24-month top 
rate of $8.10 ($1 above new 6-month rate of $7.10 in the Octo-
ber 11, 1995 offer) (GC Exhs. 3, 14, 18). 
Production worker Michael Cox was paid the old 36-month 
top night rate of $8.35 when 
he was hired on July 11, 1995. 
When the Company promoted him to fabricator on February 5, 

1996, it paid him the old 36-month top rate of $10.85 ($2.65 
above the old start rate of $8.20 
for a fabricator). On March 25, 
1996, it paid him the new 24-month top rate of $11.15 ($2.70 
more than new start rate of $8.45 for the first 6 months as fabri-cator). 
Craftsman Vernie Monteer (hired 5/4/95) was raised to the old 36-month top night rate of $14.60 on October 9, 1995 
($2.40 above the old start night rate of $8.20 for the first year). 
On March 25, 1996, the Company paid him the new 24-month 
top night rate of $15 ($1.90 above the new 6-month night rate 
$13.10). These are not isolated examples. The company-prepared ex-
hibit (GC Exh. 14) reveals that in implementing the new wage 
rates on March 25, 1996, the Company gave such favored 
treatment to a total of 32 production workers, fabricators, and 
craftsmen who were hired af
ter the September 19, 1994 im-
passe and before the July 25
, 1995 strike. The amounts above 
the rates announced to the Union and the employees, and pur-

portedly implemented, ranged from 45 cents to $2.70 an hour. 
This conduct during the strike is
 not specifically alleged as 
violative of the Act. 
The Company™s March 28, 1996 letter to the employees fur-
ther announced that 
ﬁwe believe it was only fair
 [emphasis 
added]ﬂ to make the ﬁwage adjustmentﬂ retroactive to all em-

ployees who remained nonstriker
s for any time since Septem-
ber 19, 1995 (3 weeks 
before the Company™s October 11, 1995 
offer to the Union).  
I find that this retroactive ﬁwage adjustment,ﬂ because it was 
ﬁonly fair,ﬂ was obviously a reward for crossing the picket line. 
I also find that it was a demonstration to the employees that the 
Company intended to continue determining itself the employ-
ees™ conditions of employment as if the Union no longer ex-
isted in the plant and that the retroactive pay was intended to 
undercut support for the Union. 
This letter to the employees was dated March 28, 1996, 8 
months after the strike began. Although 149 of the 208 strikers 
remained on strike (GC Exh. 20), the Company added: 
  PAUL MUELLER CO. 325As we have previously informed you, we view the 
strike as ﬁeffectively overﬂ and we continue to increase 
our capacity by hiring new employees and aggressively 
training and promoting. . . .  
We are 
very optimistic about our future 
in view of the 
excellent cooperation and team 
effort by our working em-
ployees. [Emphasis added.] 
 The Company was saying that the strike was futile and that 
as far as it was concerned, the Union was defeated. The Com-
pany was conveying the clear messa
ge to the employees that it 
was ﬁvery optimistic about our future [without any union in the 
plant].ﬂ An obvious purpose was to
 break the strike and elimi-nate union representation of the employees. 
As found, the Company™s unilateral decision to make the 
wage and other changes was announced as a fait accompli, and 
the changes were implemented without the Company remedy-
ing the unfair labor practices that were a major cause of the 
strike.  I therefore find, as alleged in the complaint, that by announc-
ing and instituting the new terms and conditions of employ-
ment, comprising the changes in the wage rates, the health in-
surance plan, and the retirement plan, as well as the wage in-
crease retroactive to Septembe
r 19, 1995Šin the absence of a 
bona fide impasse over the changesŠthe Company failed and 

refused to bargain in good faith in
 violation of Section 8(a)(5) 
and (1). 
I further find that this conduct, without good-faith bargain-
ing, prolonged the unfair labor 
practice strike, as alleged. 
3. Threats and promises 
It is undisputed, as striking employee Tom Gillette credibly 
testified (Tr. 340Œ341), that weld
ing technician Michael Teague 
came to his home about 7 p.m. on February 20, 1996, and said: 
 [The Company was not] going to negotiate anymore until 

these unfair labor practice[s are] 
settled and . . . that could be 
two or five years on appeals . . . that they wanted only 50 em-

ployees back and that I should go in while the jobs are still 
there. . . . the first ones that went in would be on first shift, and 
the later ones would be on second and third shift. . . . that Ja-
mie Claybough . . . if he came back in they would make him a 
master craftsman and pay him 75 cents an hour more money 
. . . that the replacements that they hired were permanent 
workers and that they were goi
ng to pay 40 to 50 cents back-
pay an hour from Septembe
r 19, 1995 up until the present 
day. And if I went in, I could get in on some of that. And he 
told me that Mike Krasovec hadn™t been telling us the truth 
about this unfair labor practice strike. 
 Although Teague is not a supervisor, I find that he was act-
ing as the Company™s apparent agent. The Company™s employ-
ing him in his position of welding technician created a reason-
able basis for the employees to believe that he was authorized 
to act on its behalf. 
Teague is one of the two welding technicians in the weld-
ing/engineering department. He 
is responsible for about 150 of 
the 250 welders in the plant, as defined in the Company™s posi-

tion description (Tr. 347Œ348, 352Œ353; GC Exh. 40, pp. 1Œ2):  
 ﬁThe Welding Technician is responsible for direct 
technical control of . . . welders and welding operators in 
the manufacturing operations to comply with company 
policy and ASME Boiler and Pressure Code. . . . Has full 
technical responsibility . . . for welding performance quali-
fications . . . . Instruct employees on the correct welding 
procedures on all welding and cutting equipment. . . . Ad-
minister welding test for existing and potential weld-
ers. . . . Determine if applicants are qualified for a welding 
classification. . . . Evaluate substandard work. Recom-
mend and oversee the corrective action and repair. 
 Teague trains and tests welders and issues the certification 
required for an ASME welder, 
a higher classification (Tr. 166Œ
167, 176, 339, 344, 350, 355Œ357, 362, 366Œ367, 373Œ374). 
He testified that he is not a 
member of the bargaining unit 
because ﬁI™m company employed.ﬂ Although hourly paid, he 
does not punch a timeclock, does not wear a hard hat, and 
spends a large part of the time in his office. There he has a tele-
phone, computer, and file cabinets in which he maintains ﬁcop-
ies of everybody™s welding tests they have takenﬂ and ﬁhas 
information on different weldin
g equipmentﬂ (Tr. 349, 354, 
358Œ360.) Teague regularly attends meeti
ngs with sales people, engi-
neers, supervisors, and ﬁother people in the officeﬂ (Tr. 361). 
In these circumstances, I find it evident that the employees 
ﬁwould reasonably believe that th
e employee . . . was reflecting 
company policy and speaking and acting for management,ﬂ 
Pitt 
Ohio Express, 322 NLRB 867 fn. 2 ( 1997); 
Kellwood Co., 206 
NLRB 665, 672 (1973) (nonunit trainer as management 
spokesman). He was participating in the Company™s campaign 
to break the strike, going to Gi
llette™s home, making threats and 
promises to persuade Gillette to return to work, and revealing 

the Company™s plans not to negotiate with the Union and to 
give employees crossing the picket
 line retroactive pay (as the 
Company announced a month later). 
Gillette was an unfair labor practice striker, entitled to his 
job back if he returned to work. I find, as alleged, that the 
Company unlawfully (a) threatened Gillette with permanent 
replacement if he did not abandon the strike, (b) indicated that 
it would be futile for him to continue supporting the Union, and 
(c) promised a promotion to a
nother striking employee to per-
suade the employee to abandon th
e strike, engaging in coercive 
conduct in violation of Section 8(a)(1). 
4. Discrimination against union officers 
a. Against Secretary-Treasurer Gary Horned 
On January 30, 1996, the Comp
any overruled the foreman™s 
decision to give Gary Horned a 
verbal warning for being a few 
minutes late from lunch and gave
 him a written warning, with 
the threat of a possible 5-day suspension or termination as the 
next action to be taken. It is undisputed, as Horned credibly 
testified, that previously the Company had permitted Horned 
and other employees to make up the time at the end of the shift 
for being late, without any discipline (Tr. 182, 189). 
Horned was secretary-treasurer of the Local and a member of 
the union negotiating committee. As decided by the Union, he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326remained at work during the strike to serve as union steward to 
represent nonstriking employees. (Tr. 178Œ179.) 
It is undisputed that Horned was told by Supervisor Wayne 
Horton on January 30 that he would be given a verbal warning 
for returning late from lunch in the Company™s picnic area (Tr. 
179Œ183, 191, 214). He was later called to the office of Plant 
Superintendent Kenny McGuir
e and given a written warning 
for ﬁFailure to be in his assigned work area[, returning] from 

lunch approximately 7 minutes late
,ﬂ with the threat of ﬁ5 day 
Suspension or Terminationﬂ as the ﬁNext action to be taken (if 
necessary)ﬂ (Tr. 185Œ187; GC Exh. 31.) 
When Horned asked in the January 30 meeting about the 
verbal warning he had been told he would be getting, Horton 
said, ﬂNo, you got your verbal.ﬂ
 (Tr. 186.) Horton was referring 
to an incident on January 4, 1996. Horned and several employ-
ees had been at a door looking for some commotion outside the 
plant and McGuire told Horned ﬁyou shouldn™t be over thereﬂ 
and ﬁhe wanted me to stay in my work area.ﬂ Horned said okay. 
McGuire then hit Horned on the shoulder, ﬁjust started laugh-
ing,ﬂ and walked off. Nothing wa
s said about a verbal warning, 
and there was evidently no record of a verbal warning in 

Horned™s file. (Tr. 183Œ185, 192Œ195.)  As prepared by Horton, 
the January 30 written warning did not show any previous 
counseling ﬁin the past 12 mont
hsﬂ (Tr. 206; GC Exh. 31). 
It is undisputed that Horned protested in the meeting on 
January 30: ﬁBut you didn™t tell me I was getting a verbal warn-
ing.ﬂ McGuire responded that he did not have to tell Horned or 
put it on his record. Horned argued, ﬁWait a minute. If you 
don™t put it on my record and you don™t tell me I got a verbal 
warning, how in the hell am I 
supposed to know I got a verbal 
warning?ﬂ McGuire again responded, ﬁWell, I don™t have to tell 
you you got a verbal warning and I don™t have to put it on your 
record.ﬂ (Tr. 186.) 
In the absence of any verbal warning in Horned™s file, I infer 
that the Company™s claim that Horned had been given a verbal 
warning earlier that month was fabricated as an afterthought, to 
justify the January 30 written warning. 
On January 31, 1996, Horned complained in writing (GC 
Exh. 32) that the Company did not follow ﬁtheir own corrective 
procedureﬂ by not giving the verbal warning (on January 30) as 
Horton had stated, but going ﬁto the next step which is more 
drastic,ﬂ bypassing the normal pr
ocedure because of Horton™s 
position as the Local™s financial secretary-treasurer and chief 

steward. The next day he gave Personnel Director Young a 
letter (GC Exh. 23), stating in part: ﬁI feel l am being discrimi-
nated against, as it appears that other employees are not repri-
manded for . . . being a few minutes tardy.ﬂ 
On February 5, 1996, Young responded, sending Horned a 
letter (GC Exh. 22) that reveals the Company™s determination 
to find some justification for giving the union official the writ-
ten warning. Although the Compan
y™s practice both before and 
after this incident was to permit employees to eat their lunch on 
the Company™s premises outside the plant in the picnic area 
without clocking out (Tr.
 179Œ180, 213Œ216), Young asserted 
in the letter: ﬁI would point out that your supervisor did not 
include that you left the premises during lunch, without clock-
ing out and in on your timecard. 
This may have resulted in your 
suspension
 [emphasis added].ﬂ 
I discredit Young™s claim, when called as a defense witness, 
that ﬁIf people leave the building, they have always been re-
quired to clock out.ﬂ Despite this claim, he admitted that 
ﬁthere™s no specific work rule that says you have to clock out to 
eat in the picnic area,ﬂ which 
is ﬁcompany property,ﬂ and ﬁI 
believe our work rule says company premises.ﬂ He then 
claimed, however, that ﬁwe have always practiced that if they 
leave the building they should clock in and clock out.ﬂ (Tr. 
516Œ517.)  Finally Young admitted, on further questioning by the union 
counsel (Tr. 517): 
 Q. [By Mr. Riley] But would you agree that it is a 
common practice for employees to
 eat lunch in the picnic 
area without clocking out? 
A. I would agree that that occurs. 
 I find that the General Counsel 
has made a prima facie show-
ing that the Company was unlawfully motivated and that it 

gave Secretary-Treasurer Horned the written warning because 
he was a union official in the pl
ant, in its unlawful campaign to 
undercut support for the Union. Wright Line, 251 NLRB 1083 
(1980).  The Company having failed to demonstrate that it would 
have taken the same action against Horned in the absence of his 

serving as a union official. I fi
nd that the Company unlawfully 
discriminated against him in vi
olation of Section 8(a)(3) and 
(1). Because the Company has not disputed the credited testi-
mony that it had previously permitted Horned and other em-
ployees to make up the time at the end of the shift for being 
late, without any discipline, I deem it unnecessary to rule on the 
allegation that the Company unlawfully refused to furnish the 
Union with requested information 
that might establish disparate 
treatment. 
b. Against President-Business Manager James Hulse 
On June 17, 1996, about 2 weeks after master craftsman 
Hulse returned to work from the strike, the Company singled 

him out and gave him a written warning for continuing to keep 
a log of his jobs. He had been keeping such a log since 1992. It was common practice for employees to keep a record of their 
work, and employees have cont
inued doing so after Hulse was given the warning. (Tr. 217, 236Œ237, 241Œ242, 252Œ253, 284Œ

285, 380, 417, 428.) 
Supervisor Chris McKenna had told Hulse on June 13 that he 
did not want Hulse to keep the log anymore, and Hulse had said 
okay. Hulse then realized that 
when the production part goes to 
another department, th
e paperwork goes with it and he has no 
record of the part number. He continued keeping the log, want-

ing to talk to McKenna 
again about it. (Tr. 242.) 
On June 14, McKenna asked if Hulse was still keeping his 
record. Hulse said that yes he was, that he was not trying to be 
insubordinate, but ﬁI wanted to talk more about it.ﬂ He ex-
plained that after he told McKenna he would quit keeping the 
log, he realized that when he 
sent the paperwork off with the 
part, ﬁI had no record of what part of that job that I worked on.ﬂ 
He requested a meeting with Personnel Director Young, with 
Steward Horned present. (Tr. 243.) 
 PAUL MUELLER CO. 327Instead of the Company granting the request for such a meet-
ing, Plant Superintendent McGu
ire personally intervened on 
June 14. As found, McGuire was responsible for already giving 
Horned a discriminatory written warning. 
McGuire came to Hulse™s job with McKenna and said, ﬁJim, 
Chris tells me that he asked you to stop keeping a log of your 
jobs and you are still doing it.ﬂ
 Hulse said yes and explained 
why. McGuire said ﬁYou don™t need to do thatﬂ because ﬁChris 
has all that in his computer.ﬂ (Tr. 244.) 
Hulse stated that ﬁI™m a master level [craftsman],ﬂ and ﬁIf 
Chris doesn™t trust me to get into his computer, how can I trust 
him to put the information in right about me?ﬂ Expressing his 
concern of being disciplined ﬁf
or something that I didn™t do,ﬂ 
Hulse explained that previously he had been accused of ﬁmak-
ing mistakes on a couple of jobs that I didn™t even work on and 
. . . I took Chris over to my clipboard and showed him the day 
that that job was done that I hadn™t worked on it. And so, I 
didn™t want to be disciplined for something I didn™t do and I 
wanted a record of it. . . . I didn™t have access to . . . his com-
puter.ﬂ (Tr. 244Œ245.) 
McGuire responded that the Company is here to make 
money, and Hulse agreed. ﬁI want the company to make 
money,ﬂ but ﬁThis only takes 20
, 25 seconds to write downﬂ and other people have used his log. ﬁIt™s actually making the 
company money. If it helps them
 run down a part, saves time.ﬂ (Tr. 245.)  
As Hulse credibly testified, McGuire ﬁstarted the conversa-
tion again and I felt like he was leading up to disciplining me or 
tell me to quit, and that™s when I butted in and told him . . . if 
you are going to say what I think you are getting ready to say 
. . . I want a job steward.ﬂ McGuire responded that Hulse was a 
shop steward. Hulse said, ﬁWell, I know I™m a shop steward, but I also want one,ﬂ pointing out that ﬁGary Horned is a shop 
steward here.ﬂ McGuire said, ﬁI™ll see if he™s available.ﬂ This 
was about 2:15 or 2:30 p.m., Fr
iday, June 14.  Quitting time 
was 3:30 p.m. 
About 1:30 p.m. the following Monday, June 17, McKenna 
called Hulse to a meeting in McGuire™s office, with Steward 
Gerald Clevenger present.  There McGuire asked if Hulse was 
still ﬁkeeping a log after Chris asked you not to,ﬂ said the Com-
pany was here to make money, 
and stated, ﬁI™m going to write 
you up.ﬂ (Tr. 246Œ247.) 
Hulse stated that he was not trying to be insubordinate, that 
ﬁI thought there was going to be another meeting because I™d 
asked for a job steward, and you said that [you] would see if 
Gary Horned was available. And so I thought there was going 
to be another meeting, so I c
ontinued that Monday . . . keeping 
a log . . . up until the time . . . of this meeting.ﬂ (Tr. 247.) 
Hulse protested that he had kept a log since 1992 and there had been no problem. He asked ﬁwhy there is a problem now 
two weeks after I returned back from strike?ﬂ He told McGuire 
that McKenna had used his log (in checking the dispatch list) 
and also ﬁother people in the officeﬂ (expeditors looking for a 
job or a part). He repeated: ﬁNothing was said then. Why is it a 
problem now?ﬂ (Tr. 240Œ241, 248.) 
McGuire said he was still going to write Hulse up, even 
though ﬁI told him that there was other people that I knew of 
that kept a log.ﬂ McGuire aske
d for their names, but Hulse 
refused to supply them, explaini
ng that his practice as a union 
steward was ﬁnever use anybody™s name unless I clear it with 
them first.ﬂ It is not disputed, as Clevenger credibly testified, that 
Clevenger spoke up during the meeting and said he was not 
aware that keeping notes was wrong ﬁbecause I keep notes, 
too.ﬂ McGuire told him, ﬁIt may 
be necessary in your depart-
ment but in Jim™s department
 it is not.ﬂ (Tr. 428, 432Œ433.) 
The written warning given to 
Hulse on June 17, 1996, signed 
by McKenna and McGuire (GC Exh. 35), was for ﬁWillful 
Insubordination,ﬂ stating that ﬁemployee willfully disregarded 
instructions and continued to 
conduct personal business during 
work hours.ﬂ At the trial Hulse credibly named a number of employees 
who kept a log on the job. These included David Ball, who had 
told Hulse that he started keep
ing a log after the computer had 
him down as doing a job that he
 had never been on. (Tr. 252Œ
253.) On cross-examination, after Hulse repeated his estimate of 
ﬁabout 20, 25 secondsﬂ to make each entry in his log, the com-
pany counsel asked him to demonstrate how long it would take 
to make the entry when moving from one job to another. He did 
so, and the parties stipulated that it took 18 seconds. (Tr. 260Œ
267; R. Exh. 2.) 
Hulse further credibly testified on cross-examination that 
since receiving the written warning, he has continued keeping 
the record at home, but without the part numbers, and has seen 
other employees keeping such detailed records. They have also 
ﬁcome up and told me that they have.ﬂ (Tr. 268Œ269). Other 
employees credibly testified about the common practice of 
keeping a record of their work.  
Fabricator Debra Behrens (hired May 5, 1995, GC Exh. 20) 
was told ﬁI should write down everything that I work on.ﬂ She 
believed ﬁeverybody keeps a record.ﬂ (Tr. 284Œ285.) Craftsman 
Robert Wilson has been keeping a personal log for years. His 
supervisor was aware that he was doing so, because ﬁthere have 
been timesﬂ that the supervisor 
asked him when he had worked 
on a certain job, for welding cer
tification purposes. He testified on   cross-examination that ﬁYes,ﬂ he has ﬁbeen keeping a logﬂ 
since he returned from the strike (Tr. 380). Craftsman David 
Cotter was aware that Gerald Clevenger and Don Warnecke 
still keep a log (Tr. 417). 
Thus Plant Superintendent Mc
Guire, who was already re-
sponsible for giving the Union™s secretary-treasurer, Horned, a 
discriminatory written warning, gave the Union™s president-
business manager, Hulse, the wri
tten warning after he returned 
from the strike. McGuire singled out this second union official 
and disciplined him for continuing to follow the common prac-
tice of keeping a log of the jobs. Although it took Hulse only a 
fraction of a minute to keep a r
ecord of each of his jobs and 
although the Company had benefited by the record, McGuire 
repeatedly claimed that his pur
pose was to make money for the 
Company. He ignored Hulse™s legitimate fear that he (like 
Horned) would be wrongfully disciplined. 
I find that the General Counsel 
has made a prima facie show-
ing that the Company was again unlawfully motivated and that 
it gave President Hulse the written warning because he was a 
union official in the plant, in its campaign to undercut support 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328for the Union. I also find that the Company has failed to dem-
onstrate that it would have taken the same action against Hulse 
in the absence of his serving as a union official. I therefore find 
that the Company unlawfully disc
riminated against him in vio-
lation of Section 8(a)(3) and (1). 
5. Delayed reinstatement of strikers 
It is undisputed that on May 22, 1996, as President-Business 
Manager Hulse credibly testifie
d, he and about 100 other strik-
ers made an unconditional offer to return to work. International 

Organizer Krasovec, as their s
pokesman, told Plant Superinten-dent McGuire that as unfair labor practice strikers making their 
unconditional offer to return, they should be put back to work. 
McGuire said he would accept their offer to return, but that 
ﬁthey wouldn™t take [them]
 right now.ﬂ (Tr. 236Œ237.) 
It is well established, as the Board held in 
Grondorf, Field, 
Black & Co.
, 318 NLRB 996, 997 (1995), enfd. in relevant part 
107 F.3d 882 (D.C. Cir. 1997): 
 Because unfair labor practice strikers are entitled to 
special remedial provisions, even if there is no allegation of any denial of reinstatement, we shall order the [employ-

ers] to offer the strikers, on their unconditional applica-
tions to return to work, immediate and full reinstatement 
to their former jobs or, if such positions no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or other rights and privileges previously en-
joyed, discharging, if necessary, any replacements hired 
after the onset of the strike. The [employers] shall make 
the strikers whole for any loss of earnings and other bene-
fits resulting from its failure to reinstate them within 5 
days of their unconditional requests, with backpay and in-
terest. 
 Having denied that the strike was an unfair labor practice 
strike, the Company reinstated only 15 of the strikers within the 
5-day period by May 27, 1996. It belatedly reinstated 15 later in 
May, 56 in June, 9 in July, and 9 also in August (8 of the 9 
during the week before the trial that began on August 19). (GC 
Exh. 20.) 
In summary, the unfair labor practice began on July 25, 
1995. As found, 149 strikers rema
ined on strike on March 28, 
1996, when the Company informed the employees that the 
strike was ﬁeffectivel
y over.ﬂ A total of 104 strikers made an 
unconditional offer to return to work on May 22, 1996. The 
Company reinstated 15 of the 104 strikers within 5 days. It 
belatedly reinstated the remaining 89 employees by the time of 
trial. There remained over 40 em
ployees on strike (Tr. 151; GC 
Exh. 20). 
6. Failure to return strikers to former positions 
Gerald Clevenger
. When the Company belatedly reinstated 
Steward Clevenger on June 3, 1996,
 it assigned him to train as 
a fabricator welder instead of re
turning him to his former job as 
electrician (Tr. 426). 
Eugene Crain. On June 18, 1996, when the Company belat-
edly reinstated Eugene Crain, it
 refused to return him to his 
former job of sandblasting in de
partment 960, stating that sand-
blasting was slow there. It assi
gned him to less desirable work, 
training and working as a floor 
grinder in department 945. His 
former sandblasting job was being performed by an employee 
whom he was training when he
 went on strike. (Tr. 419Œ422; GC Exh. 41.) Timothy Daniels
. Before the strike, fabricator Timothy 
Daniels was in charge of the plate heat exchangers assembly 

area, was doing all the shipping paperwork, and was ﬁinspect-
ing the units, just making sure that everything gets done right in 
the department.ﬂ After belatedl
y reinstating him on June 3, 
1996, the Company would no longer place him in charge of the 

assembly area, stating that ﬁthey 
didn™t have to put us backﬂ in 
the same job as long as they ga
ve ﬁour money backﬂ and ﬁput 
us back in the same classification.ﬂ He had been replaced by an 
employee he had trained befo
re going on strike. (Tr. 310Œ313, 316Œ320.) Luong Nguyen. When craftsman Luong Nguyen, a certified 
ASME welder, was belatedly re
instated on June 17, 1996, the 
Company refused to return him to Bay One, forming tank 
heads. It assigned me to less desi
rable work in Bay Seven. (Tr. 
435Œ439.) Having caused the unfair labor practice strike, the Company 
was obligated to assign these returning strikers, after their May 
22, 1996 unconditional offer to return, to the positions they 
held before going on strike in protest. Instead, the Company 
failed and refused to return them to their former jobs, which 
were being performed by nonstriking employees. 
I find that the Company has failed and refused to return these 
unfair labor practice strikers, Steward Gerald Clevenger and 
employees Eugene Crain, Timothy Daniels, and Luong 
Nguyen, to their former positions in retaliation for their engag-
ing in the strike. I therefore find that the Company unlawfully 
discriminated against them, viol
ating Section 8(a)(3) and (1). 
7. Assignments to onerous work Daniel Gambriel. On June 17, 1996, the day before the 
Company belatedly reinstated 
master fabricator Daniel Gambriel, Supervisor Michael Cook told production worker 
Rusty Fender, a strike replacement, to work on a different job. 

Fender was then steaming plates, 
ﬁgetting all the glue and rub-
ber off of them . . . about the worst job there is.ﬂ It is undenied 

that Cook told Fender to do the different job so Cook ﬁcould 
leave the job to Dannyﬂ (Gambriel) who would be coming back 
on June 18. (Tr. 404Œ405.) 
Although Gambriel had been the 
leadman in the department 
before going on strike, coordi
nating and inspecting the work, 
Cook assigned him when he arrived on June 18, 1996, to the onerous, ﬁawful nasty,ﬂ job steam
ing about 250 plates. On June 
19 Steward Clevenger went with him to the office to complain 
ﬁabout me not being rightfully returned to my rightful posi-
tion.ﬂ Cook told him that ﬁas far as they were concerned, the 
case was closed.ﬂ For 2 weeks he 
was assigned to this and other 
onerous work. (Tr. 314Œ315, 405Œ413, 415, 430.) 
Mackey Boles, Jerry Marshall
, and Robert Wilson. On June 
12 and 13, 1996, after craftsman Mackey Boles, fabricator Jerry 
Marshall, and craftsman Robert Williams were reinstated, the 
Company took them from their jobs in the plant. While non-
striking junior and replacemen
t employees were performing 
their jobs, they were assigned to work those 2 days in the yard 

in the hot sun, doing the onerous work of cleaning up trash and  PAUL MUELLER CO. 329picking up, cutting, and loading scrap metal in the dumpster. 
(Tr. 376, 378Œ379, 381Œ391, 393.) 
The Company was obviously giving preference in assigning 
work to the nonstriking junior and replacement employees. I 
find that the General Counsel has made a prima facie showing 
that the Company assigned the onerous work to the returning 
unfair labor practice strikers in 
retaliation for their engaging in 
the strike. The Company has failed to demonstrate that it oth-

erwise would have taken the 
same action against them.  
I therefore find that the Company discriminatorily issued the 
onerous work assignments to M
ackey Boles, Daniel Gambriel, 
Jerry Marshall, and Robert Wils
on for engaging in the strike, 
violating Section 8(a)(3) and (1). 
8. Other alleged violations 
a. Absenteeism 
The amended complaint (GC Exh.
 39) alleges that about Oc-
tober 18, 1995, the Company unlawfully issued a verbal warn-
ing to Debra Behrens (a memb
er of the union negotiating 
committee) for engaging in activities on behalf of the Union. 
The Company asserts that Behrens was absent 11 days in the 
14-day period, October 4 to 17. The General Counsel offered 

testimony that because she was working on the third shift, she 
would be absent both the night 
before and after she attended a 
daytime meeting, but failed to 
account for other absences. (Tr. 
286, 301.) 
I find that the General Counsel has failed to prove that she was being discriminated against. 
I therefore find that the allega-
tion must be dismissed. 
b. Parking restriction 
The complaint alleges that on October 30, 1995, the Com-
pany unlawfully prohibited stri
king employees from parking in 
the employee parking lot. The Company then reserved the park-

ing lot for ﬁactively working employees and official company 
businessﬂ (Tr. 50Œ51,  114Œ115, 327, 396Œ397; GC Exh. 19.) 
Neither the General Counsel nor the Union has cited any 
precedent for finding a violation of the Act for prohibiting 
strikers from trespassing on company property to park their cars 
during a strike. I find that the 
allegation must be dismissed. 
c. Picket shelter 
About November 22, 1995, the Union erected a wooden 
picket shelter (about 4 feet wide, 10 feet long, and 8 feet high) 
without permission on the Company™s premises across the 
street from the plant and refused to remove it. The Company 
made various efforts to have 
the shelter removed and on De-
cember 28, 1995, did remove and store it in its warehouse until 
the Company returned it to the Union. Upon recovering the 
shelter, the Union placed it back on the Company™s premises 
near where it had been. (Tr. 95Œ113, 134Œ148, 156Œ157, 218Œ
236, 323, 441Œ443; GC Exhs. 26Œ27, 34, 38, 42Œ43; R. Exhs. 
1Œ2.) On January 4, 1996, the Company issued written warnings to 
12 strikers for failing to carry out its instructions to vacate the 
shelter and also brought trespass charges against them for po-lice summons. In deference to the Board™s alleged jurisdiction 
over the matter, the trespass charges were dismissed. (Tr. 61, 
158Œ163, 167Œ168, 172Œ175, 281Œ283, 311, 322Œ325; GC 

Exhs. 21, 29Œ30.) 
Again, neither the General Counsel nor the Union has cited 
any precedent for finding a violation of the Act for prohibiting 
such a trespass on the Company™s property. I find that the 12 
striking employees were engage
d in unprotected activity and 
that the Company™s issuing the written warnings and bringing 
the trespass charges against them
 for engaging in this unauthor-ized trespass on its property did not violate the employees™ 
right to engage in protected concerted activities.  
I therefore find that the allegations that the Company unlaw-
fully removed the picket shelter,
 ordered the striking employees 
to vacate the shelter, and took the disciplinary action against the 

12 striking employees 
must be dismissed. 
d. Threat of closer supervision 
On May 31, 1996, after Pres
ident-Business Manager Hulse 
was belatedly reinstated, he was called to Plant Superintendent 
McGuire™s office. There McGuire stated that Hulse™s depart-
ment had an efficiency rating of 120 percent and that if it did 
not stay that way, he would be looking around to see ﬁif the 
returning strikers [were not] 
pulling a slowdown or goldbrick-ing.ﬂ (Tr. 238.) 
That same day, when striker 
Roger Humphrey was also rein-
stated, McGuire told him that his department had an efficiency 
rating of 117 percent , that ﬁthey didn™t want me to come back 
in there and disrupt the department . . . to keep up the work and 
not pull a slowdown.ﬂ After the meeting, Supervisor McKenna 
said they were ﬁgoing to keep an eye on me and make sure 

[that] I didn™t slow down and di
srupt the department.ﬂ (Tr. 
165.) The General Counsel contends in its brief (at 38) that 
McGuire ﬁwas threatening these employees with closer super-
vision because of the union 
activities.ﬂ I disagree.  
McGuire™s statements were made in the context of the return 
of most of the strikers, yet th
e strike was c
ontinuing. Under 
these circumstances I deem his statements to be a reasonable, 
understandable precaution against the returning strikers disrupt-
ing production in support of the remaining strikers.  
I therefore find that the allegation that McGuire threatened 
ﬁits employees with closer supe
rvision because of their union 
activities and supportﬂ must be dismissed. 
CONCLUSIONS OF LAW 
1. By unilaterally transferring bargaining unit work, the as-
sembly of wine tanks, from its Springfield plant to its nonunion 
plant in Osceola, Iowa without notice to or bargaining with the 
Union, the Company has engaged in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) and (7) of the Act. 
2. By unilaterally paying new production workers a start rate 
of $7.85 an hour, which was never offered the Union in nego-
tiations, the Company violated Section 8(a)(5) and (1). 
3. By unilaterally instituting in its health insurance plan the 
Med-Pay Plus and PBA delivery system, which was not rea-
sonably comprehended in its 
implemented pre-impasse pro-posal to the Union, the Company violated Section 8(a)(5) and 
(1).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 3304. By unilaterally changing the 
pre-impasse proposal to limit 
the increased benefits to retirement plan participants on the 
current payroll, the Company violated Section 8(a)(5) and (1). 
5. The strike that began on July 25, 1995, was an unfair labor 
practice strike. 
6. By unilaterally announcing 
and implementing its deci-sionŠwithout bargaining to impa
sseŠto make changes in the health insurance plan and retirement plan on April 1, 1996, to grant wage increases on March 25
, 1996, and to make the wage 
increases retroactive to September 19, 1995, the Company vio-
lated Section 8(a)(5) and (1). 
7. By threatening an unfair labor practice striker with perma-
nent replacement if he did not abandon the strike, by indicating 
to him that it would be futile 
for him to continue supporting the 
Union, and by promising a pr
omotion to encourage an em-
ployee to abandon the strike, the Company engaged in coercive 
conduct in violation of Section 8(a)(1). 
8. By discriminatorily givi
ng President-Business Manager 
James Hulse and Secretary-Treasurer Gary Horned written 
warnings because they were union officials in the plant, in its 
campaign to undercut support for the Union, the Company 
violated Section 8(a)(3) and (1). 
9. The Company failed to reinstate, within 5 days, 89 of the 
104 unfair labor practice strikers who made an unconditional 
offer to return to work on May 22, 1996. 
10. By discriminatorily failing 
and refusing to return the un-
fair labor practice strikers, St
eward Gerald Clevenger and em-
ployees Eugene Crain, Timothy Daniels, and Luong Nguyen, to 
their former positions, the Company has violated Section 
8(a)(3) and (1). 
11. By discriminatorily issui
ng onerous work assignments to 
strikers Mackey Boles, Daniel
 Gambriel, Jerry Marshall, and 
Robert Wilson after reinstating them, in retaliation for their 

engaging in the strike, the Company violated Section 8(a)(3) 
and (1). 
12. The undisputed appropr
iate bargaining unit is 
 All full-time and regular part-time craftsmen, fabricators, and 

production workers employed by Paul Mueller Company at 
its Springfield, Missouri facility, excluding all executives, 
managers, professional employees, technical employees, of-
fice employees, clerical employees, administrative employees, 
guards, and supervisors as defined in the Act and employees 
employed in the machine shop,
 maintenance areas, and other 
machinist work areas. 
 REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having unlawfully transferred the 
assembly of wine tanks to 
its nonunion plant in Iowa without notice to or bargaining with 

the Union, the Company must restore this bargaining unit work 
to unit employees in the Springfield plant and make bargaining 
unit employees whole for any lost earnings resulting from the 
transfer, plus interest. 
As found, because the Company™s $6.50 start wage rate in its 
implemented pre-impasse proposal
 was too low to attract and 
keep production workers after the impasse and before the July 
25, 1995 strike, the Company unilate
rally raised the start rate 
$1.35 to $7.85 an hour, which it began on May 1, 1995, paying 
some new production workers without notice to or bargaining 
with the Union. It never offered the wage increase in negotia-
tions with the Union.  
After the Union went on strike, which was caused in part by 
this unlawful refusal to bargain, the Company did nothing to 
remedy the violation of Section 8(a)(5) and (1). To the con-
trary, it offered the Union a contract that would freeze the pro-
duction-worker start rate, for a period of 5 years, 
below $7.85. 
At the same time, the Company was continuing to favor not 

only these new employees, but also other production workers, 
fabricators, and craftsmen hire
d after the impasse and before 
the strikeŠpaying them wages as
 high as $2.70 above the rates 

it had offered the Union.  
Effective March 25, 1996, with
out bargaining to impasse on 
wages, the Company implemented the 5-year freeze on the 
production-worker start rate below $7.85. 
Under these circumstances, and in view of the Company™s 
continuing to determine unilatera
lly the employees™ wages and 
working conditions as if the Union no longer existed in the 
plant, I find that as a necessary
 remedy for its refusal to bar-
gain, the Company must raise the start wage rate for all produc-
tion workers to $7.35 an hour, retroactive to May 1, 1995, and 
grant the production workers backpay, with interest. 
Having implemented other change
s in wage rates effective 
March 25, 1996 without bargai
ning to impasse on them and 
having otherwise refused to ba
rgain while acting ﬁas though the 
Union did not exist,ﬂ the Company must on request by the Un-
ion bargain in good faith on wages and other conditions of em-
ployment. 
As a necessary remedy for its unilaterally instituting the 
Med-Pay Plus and PBA delivery system in its health insurance 
plan, the Company upon request by the Union must restore the 
previous health care delivery 
system and make whole unit em-
ployees for any incurred expenses caused by these unlawful 

changes in the plan, with interest. 
To remedy its unlawful amendment to the retirement plan, 
limiting the increased benefits to 
retirement plan participants on 
the current payroll, the Company must rescind this amendment 
and make whole any plan partic
ipant adversely affected, with 
interest. 
For the unfair labor practice stri
kers who remained on strike after May 22, 1996, the Company must offer them, on their 
unconditional requests to return to work, immediate and full 
reinstatement to their former j
obs or, if such positions no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or other rights and privileges previously enjoyed, 
discharging, if necessary, any replacements hired after the onset 
of the strike on July 25, 1995.  
The Company must make these strikers whole for any loss of 
earnings and other benefits result
ing from its failure to reinstate 
them within 5 days of their unconditional requests, with back-

pay and interest computed in
 the manner prescribed in 
F. W. 
 PAUL MUELLER CO. 331Woolworth Co., 90 NLRB 289 (1950) and 
New Horizons for 
the Retarded, 283 NLRB 1173 (1987). 
Having failed to reinstate, 
within 5 days, 89 unfair labor 
practice strikers who made their unconditional offer to return to 
work on May 22, 1996, the Company must make them whole 
for any loss of earnings and other benefits resulting from its 
failure, with backpay and interest.  
Having failed and refused to retu
rn four of the strikers to 
their former positions after belatedly reinstating them, the 
Company must promptly do so upon request. 
[Recommended Order omitted from publication.] 
 